




--------------------------------------------------------------------------------



$275,000,000


AMENDED AND RESTATED CREDIT AGREEMENT


dated as of December 19, 2012


by and among


MERIT MEDICAL SYSTEMS, INC.,
as Borrower,


the Lenders referred to herein,
as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender




WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------


43360385_8

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
Page
ARTICLE 1
          DEFINITIONS
1
 
SECTION 1.1
Definitions
1
 
SECTION 1.2
Other Definitions and Provisions
31
 
SECTION 1.3
Accounting Terms
32
 
SECTION 1.4
UCC Terms
32
 
SECTON 1.5
Rounding
32
 
SECTION 1.6
References to Agreement and Laws
32
 
SECTION 1.7
Times of Day
33
 
SECTION 1.8
Letter of Credit Amounts
33
 
SECTION 1.9
Guaranty Obligations
33
 
SECTION 1.10
Covenant Compliance Generally
33
ARTICLE II
        REVOLVING CREDIT FACILITY
33
 
SECTION 2.1
Revolving Credit Loans
33
 
SECTION 2.2
Swingline Loans
34
 
SECTION 2.3
Procedure for Advances of Revolving Credit Loans and Swingline Loans
36
 
SECTION 2.4
Repayment and Prepayment of Revolving Credit and Swingline Loans
37
 
SECTION 2.5
Permanent Reduction of the Revolving Credit Commitment
38
 
SECTION 2.6
Termination of Revolving Credit Facility
39
ARTICLE III
          LETTER OF CREDIT FACILITY
39
 
SECTION 3.1
L/C Commitment
39
 
SECTION 3.2
Procedure for Issuance of Letters of Credit
39
 
SECTION 3.3
Commissions and Other Charges
40
 
SECTION 3.4
L/C Participations
40
 
SECTION 3.5
Reimbursement Obligation of the Borrower
42
 
SECTION 3.6
Obligations Absolute
42
 
SECTION 3.7
Effect of Letter of Credit Application
43
ARTICLE IV
          TERM LOAN FACILITY
43
 
SECTION 4.1
Term Loan
43
 
SECTION 4.2
Procedure for Advance of Term Loan
43
 
SECTION 4.3
Repayment of Term Loan
43
 
SECTION 4.4
Prepayments of Term Loan
44
ARTICLE V
          GENERAL LOAN PROVISIONS
47
 
SECTION 5.1
Interest
47
 
SECTION 5.2
Notice and Manner of Conversion or Continuation of Loans
49
 
SECTION 5.3
Fees
49
 
SECTION 5.4
Manner of Payment
50
 
SECTION 5.5
Evidence of Indebtedness
51
 
SECTION 5.6
Adjustments
51
 
SECTION 5.7
Administrative Agent's Clawback
52
 
SECTION 5.8
Changed Circumstances
53


i
43360385_8

--------------------------------------------------------------------------------




 
SECTION 5.9
Indemnity
54
 
SECTION 5.10
Increased Costs
54
 
SECTION 5.11
Taxes
56
 
SECTION 5.12
Mitigation Obligations; Replacement of Lenders
59
 
SECTION 5.13
[Intentionally Omitted]
60
 
SECTION 5.14
Defaulting Lenders
60
ARTICLE VI
         CONDITIONS OF CLOSING AND BORROWING
62
 
SECTION 6.1
Conditions to Closing and the Initial Extensions of Credit
61
 
SECTION 6.2
Conditions to All Extensions of Credit
67
 
SECTION 6.3
Post Closing Conditions
67
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
68
 
SECTION 7.1
Organization; Power; Qualification
68
 
SECTION 7.2
Ownership
69
 
SECTION 7.3
Authorization; Enforceability
69
 
SECTION 7.4
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc
69
 
SECTION 7.5
Compliance with Law; Governmental Approvals
70
 
SECTION 7.6
Tax Returns and Payments
70
 
SECTION 7.7
Intellectual Property Matters
70
 
SECTION 7.8
Environmental Matters
71
 
SECTION 7.9
Employee Benefit Matters
72
 
SECTION 7.10
Margin Stock
73
 
SECTION 7.11
Government Regulation
73
 
SECTION 7.12
Employee Relations
73
 
SECTION 7.13
Burdensome Provisions
73
 
SECTION 7.14
Financial Statements


74
 
SECTION 7.15
No Material Adverse Change
74
 
SECTION 7.16
Solvency
74
 
SECTION 7.17
Titles to Properties
74
 
SECTION 7.18
Insurance
74
 
SECTION 7.19
Liens
75
 
SECTION 7.20
Indebtedness and Guaranty Obligations
75
 
SECTION 7.21
Litigation
75
 
SECTION 7.22
Absence of Defaults
75
 
SECTION 7.23
Anti-Terrorism; Anti-Money Laundering
75
 
SECTION 7.24
Investment Bankers' and Similar Fees
75
 
SECTION 7.25
Disclosure
76
ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES
76
 
SECTION 8.1
Financial Statements and Projections
76
 
SECTION 8.2
Officer's Compliance Certificate
77
 
SECTION 8.3
Other Reports




78
 
SECTION 8.4
Notice of Litigation and Other Matters
78
 
SECTION 8.5
Accuracy of Information
80
ARTICLE IX
AFFIRMATIVE COVENANTS
80
 
SECTION 9.1
Preservation of Corporate Existence and Related Matters
80


ii
43360385_8

--------------------------------------------------------------------------------




 
SECTION 9.2
Maintenance of Property and Licenses
80
 
SECTION 9.3
Insurance
81
 
SECTION 9.4
Accounting Methods and Financial Records
81
 
SECTION 9.5
Payment of Taxes and Other Obligations
81
 
SECTION 9.6
Compliance with Laws and Approvals
81
 
SECTION 9.7
Environmental Laws
81
 
SECTION 9.8
Compliance with ERISA
82
 
SECTION 9.9
Compliance with Agreements
82
 
SECTION 9.10
Visits and Inspections; Lender Meetings
82
 
SECTION 9.11
Additional Subsidiaries
83
 
SECTION 9.12
Use of Proceeds
84
 
SECTION 9.13
Non-Consolidation
84
 
SECTION 9.14
Depository and Treasury Management
84
 
SECTION 9.15
Hedge Agreement
85
ARTICLE X
FINANCIAL COVENANTS
85
 
SECTION 10.1
Consolidated Total Leverage Ratio
85
 
SECTION 10.2
Fixed Charge Coverage Ratio
85
 
SECTION 10.3
Consolidated Net Income
86
 
SECTION 10.4
Maximum Facility Capital Expenditures
86
ARTICLE XI
NEGATIVE COVENANTS
86
 
SECTION 11.1
Limitations on Indebtedness
86
 
SECTION 11.2
Limitations on Liens
88
 
SECTION 11.3
Limitations on Investments
90
 
SECTION 11.4
Limitations on Fundamental Changes
92
 
SECTION 11.5
Limitations on Asset Dispositions
82
 
SECTION 11.6
Limitations on Restricted Payments
93
 
SECTION 11.7
Transactions with Affiliates
93
 
SECTION 11.8
Certain Accounting Changes; Organizational Documents
94
 
SECTION 11.9
Limitation on Payments and Modifications of Subordinated Indebtedness
94
 
SECTION 11.10
No Further Negative Pledges; Restrictive Agreements
94
 
SECTION 11.11
Nature of Business
95
 
SECTION 11.12
Sale Leasebacks
95
 
SECTION 11.13
Operating Lease Payments
96
ARTICLE XII
DEFAULT AND REMEDIES
96
 
SECTION 12.1
Events of Default
96
 
SECTION 12.2
Remedies
98
 
SECTION 12.3
Rights and Remedies Cumulative; Non-Waiver; etc
99
 
SECTION 12.4
Crediting of Payments and Proceeds
99
 
SECTION 12.5
Administrative Agent May File Proofs of Claim
100
 
SECTION 12.6
Credit Bidding
101
ARTICLE XIII
THE ADMINISTRATIVE AGENT
101
 
SECTION 13.1
Appointment and Authority
101
 
SECTION 13.2
Rights as a Lender
102
 
SECTOIN 13.3
Exculpatory Provisions
102
 
SECTION 13.4
Reliance by the Administrative Agent
103


iii
43360385_8

--------------------------------------------------------------------------------




 
SECTION 13.5
Delegation of Duties
104
 
SECTION 13.6
Resignation of Administrative Agent
104
 
SECTION 13.7
Non-Reliance on Administrative Agent and Other Lenders
105
 
SECTION 13.8
No Other Duties, etc
105
 
SECTION 13.9
Collateral and Guaranty Matters
106
 
SECTION 13.10
Secured Hedge Agreements and Secured Cash Management Agreements
107
ARTICLE XIV
MISCELLANEOUS
107
 
SECTION 14.1
Notices
107
 
SECTION 14.2
Amendments, Waivers and Consents
110
 
SECTION 14.3
Expenses; Indemnity
112
 
SECTION 14.4
Right of Setoff
114
 
SECTION 14.5
Governing Law; Jurisdiction, Etc
114
 
SECTION 14.6
Waiver of Jury Trial
115
 
SECTION 14.7
Reversal of Payments
116
 
SECTION 14.8
Injunctive Relief; Punitive Damages
116
 
SECTION 14.9
Accounting Matters
116
 
SECTION 14.10
Successors and Assigns; Participations
116
 
SECTION 14.11
Confidentiality
121
 
SECTION 14.12
Performance of Duties
122
 
SECTION 14.13
All Powers Coupled with Interest
122
 
SECTION 14.14
Survival
122
 
SECTION 14.15
Titles and Captions
122
 
SECTION 14.16
Severability of Provisions
122
 
SECTION 14.17
Counterparts; Integration; Effectiveness; Electronic Execution
122
 
SECTION 14.18
Term of Agreement
123
 
SECTION 14.19
USA PATRIOT Act
123
 
SECTION 14.20
Delivery of Lender Authorization
123
 
SECTION 14.21
Amendment and Restatement; No Novation
124
 
SECTION 14.22
Inconsistencies with Other Documents; Independent Effect of Covenants
124




iv
43360385_8

--------------------------------------------------------------------------------




EXHIBITS
Exhibit A-1     -    Form of Revolving Credit Note
Exhibit A-2     -    Form of Swingline Note
Exhibit A-3     -    Form of Term Loan Note
Exhibit B     -    Form of Notice of Borrowing
Exhibit C     -    Form of Notice of Account Designation
Exhibit D     -    Form of Notice of Prepayment
Exhibit E     -    Form of Notice of Conversion/Continuation
Exhibit F     -    Form of Officer’s Compliance Certificate
Exhibit G     -    Form of Assignment and Assumption
Exhibit H     -    Form of Subsidiary Guaranty Agreement
Exhibit I     -    Form of Collateral Agreement


SCHEDULES
Schedule 1.1    -    Existing Letters of Credit
Schedule 6.3(a)(iii)    -    Entities Requiring Post-Closing Lien Searches
Schedule 7.1    -    Jurisdictions of Organization and Qualification
Schedule 7.2    -    Subsidiaries and Capitalization
Schedule 7.6    -    Tax Matters
Schedule 7.9    -    ERISA Plans
Schedule 7.12    -    Labor and Collective Bargaining Agreements
Schedule 7.17    -    Real Property
Schedule 7.20    -    Indebtedness and Guaranty Obligations
Schedule 11.1(b)(iii)    -    Existing Non-Credit Party Unsecured Intercompany
Indebtedness
Schedule 11.2    -    Existing Liens
Schedule 11.3    -    Existing Loans, Advances and Investments









v
43360385_8

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 19, 2012, by and
among MERIT MEDICAL SYSTEMS, INC., a Utah corporation (the “Borrower”), the
lenders who are party to this Agreement pursuant to a Lender Authorization and
the lenders who may become a party to this Agreement pursuant to the terms
hereof (collectively with the lenders party hereto, the “Lenders”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend
certain credit facilities to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended.
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affected Loan” has the meaning assigned thereto in Section 5.4(b).
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means (a) the
power to vote ten percent (10%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise. The terms “controlling” and “controlled”
have meanings correlative thereto. Notwithstanding the foregoing, none of the
Administrative Agent, the Arranger, the Lenders, the Issuing Lender, the L/C
Participants, the

43360385_8

--------------------------------------------------------------------------------




Revolving Credit Lenders, the Term Loan Lenders or the Swingline Lender shall be
an Affiliate of a Person solely because of the provisions of the Loan Documents.
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:
 
 
 
Revolving Credit Loans
Term Loan
Pricing Level
Consolidated Total Leverage Ratio
Commitment Fee
LIBOR +
Base Rate +
LIBOR +
Base Rate +
I
Less than 2.25 to 1.00
0.20%
1.25%
0.25%
1.25%
0.25%
II
Less than 2.50 to 1.00 but greater than or equal to 2.25 to 1.00
0.20%
1.50%
0.50%
1.50%
0.50%
III
Less than 2.75 to 1.00 but greater than or equal to 2.50 to 1.00
0.30%
1.75%
0.75%
1.75%
0.75%
IV
Less than 3.25 to 1.00 but greater than or equal to 2.75 to 1.00
0.40%
2.00%
1.00%
2.00%
1.00%
V
Greater than or equal to 3.25 to 1.00
0.40%
2.25%
1.25%
2.25%
1.25%
 
 
 
 
 
 
 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 8.2 for the most recently ended fiscal quarter of the Borrower; provided
that (a) the Applicable Margin shall be based on Pricing Level IV until the
first Calculation Date occurring after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide the Officer’s Compliance Certificate as required by Section 8.2
for the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, the Applicable Margin from such Calculation Date
shall be based on Pricing Level V until such time as an appropriate Officer’s
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date. Any

2
43360385_8

--------------------------------------------------------------------------------




adjustment in the Pricing Level shall be applicable to all Extensions of Credit
then existing or subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or Section
8.2 is shown to be inaccurate (regardless of whether (i) this Agreement is in
effect, (ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall immediately deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Total Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
5.4. Nothing in this paragraph shall limit the rights of the Administrative
Agent and Lenders with respect to Sections 5.1(c) and 12.2 nor any of their
other rights under this Agreement or any other Loan Document. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole book manager, and its successors.
“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Subsidiary thereof whether by sale, lease, transfer or otherwise.
The term “Asset Disposition” shall not include any Equity Issuance.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 14.10), and accepted by the Administrative Agent, in substantially
the form attached as Exhibit G or any other form approved by the Administrative
Agent.
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

3
43360385_8

--------------------------------------------------------------------------------




“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 5.8 shall remain in
effect, LIBOR for an Interest Period of one month plus 1.0%; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.
“Borrower Materials” has the meaning assigned thereto in Section 8.4.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Salt Lake City, Utah, Charlotte, North Carolina and New York, New York, are open
for the conduct of their commercial banking business and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, any LIBOR Market Index Rate Loan, or any Base
Rate Loan as to which the interest rate is determined by reference to LIBOR, any
day that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.
“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period (excluding any Permitted
Acquisition), as determined in accordance with GAAP, net of any Net Cash
Proceeds received from (a) any disposition of Capital Assets (to the extent
permitted hereunder) that have actually been reinvested during such period in
other Capital Assets in accordance with Section 4.4(b)(iii) or (b) any Insurance
and Condemnation Event that have actually been reinvested during such period in
other Capital Assets in accordance with Section 4.4(b)(iv); provided that (i)
Capital Expenditures shall not be less than zero and (ii) the Administrative
Agent shall have received a certificate, in form and substance satisfactory to
the Administrative Agent, executed by a Responsible Officer of the Borrower,
certifying as to the other Capital Assets invested in with any such Net Cash
Proceeds, the dates of such investments and the amount of such investments.
“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.

4
43360385_8

--------------------------------------------------------------------------------




“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within two hundred seventy (270) days from the date of acquisition
thereof, (b) commercial paper maturing no more than two hundred seventy (270)
days from the date of creation thereof and currently having the highest rating
obtainable from either Standard & Poor’s Financial Services LLC, a subsidiary of
The McGraw-Hill Companies, Inc., and any successor thereto, or Moody’s Investors
Service, Inc., and any successor thereto, (c) certificates of deposit maturing
no more than two hundred seventy (270) days from the date of creation thereof
issued by commercial banks incorporated under the laws of the United States,
each having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating of “A” or better by a nationally recognized
rating agency; provided that the aggregate amount invested in such certificates
of deposit shall not at any time exceed $5,000,000 for any one such certificate
of deposit and $10,000,000 for any one such bank, or (d) time deposits maturing
no more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer, foreign
exchange and other cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.
“Cash Management Swingline Loans” means the collective reference to the
Swingline Loans made pursuant to, and in accordance with, the terms of the Loan
Sweep Agreement as contemplated by Section 2.2(a), and “Cash Management
Swingline Loan” means any of such Swingline Loans.
“Change in Control” means an event or series of events by which:
(a)    (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Capital

5
43360385_8

--------------------------------------------------------------------------------




Stock that such “person” or “group” has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of more than thirty-five percent (35%)
of the Capital Stock of the Borrower entitled to vote in the election of members
of the board of directors (or equivalent governing body) of the Borrower or (ii)
a majority of the members of the board of directors (or other equivalent
governing body) of the Borrower shall not be Continuing Directors; or
(b)    there shall have occurred under any indenture or other instrument
evidencing any Indebtedness or Capital Stock in excess of $20,000,000 any
“change in control” or similar provision (as set forth in the indenture,
agreement or other evidence of such Indebtedness) obligating the Borrower to
repurchase, redeem or repay all or any part of the Indebtedness or Capital Stock
provided for therein.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 6.1 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, substantially in the form attached as
Exhibit I, as amended, restated, supplemented or otherwise modified from time to
time.
“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

6
43360385_8

--------------------------------------------------------------------------------




“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.
“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes paid during such period, (ii) Consolidated Interest Expense for
such period paid or payable in cash, (iii) amortization, depreciation and other
non-cash charges for such period (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future), (iv) non-cash
charges or expenses related to equity incentives for such period, including
stock-based compensation, (v) extraordinary losses during such period (excluding
extraordinary losses from discontinued operations), (vi) Transaction Costs
during such period in connection with the Transactions and (vii) Transaction
Costs during such period in connection with any Permitted Acquisition (other
than the Thomas Acquisition) (provided that the aggregate amount of such
Transaction Costs added pursuant to this clause (vii) shall not exceed
$25,000,000 during the term of this Agreement), (viii) fees paid to the Lenders
and/or Administrative Agent under any Loan Document or pursuant to any amendment
or waiver thereof during such period, (ix) proceeds from business interruption
insurance to the extent not already included in calculating Consolidated Net
Income for such period and (x) other nonrecurring charges for such period
acceptable to the Administrative Agent in its sole discretion less (c) interest
income and any extraordinary gains during such period; provided that, for each
of the four fiscal quarters set forth below, Consolidated EBITDA shall be deemed
to equal the amount set forth below opposite such fiscal quarter (as may be
adjusted pursuant to the following sentence):


Fiscal Quarter
Consolidated
EBITDA
Fiscal Quarter Ending December 31, 2011
$17,622,000
Fiscal Quarter Ending March 31, 2012
$18,074,000
Fiscal Quarter Ending June 30, 2012
$21,622,000
Fiscal Quarter Ending September 30, 2012
$19,745,000



For purposes of this Agreement, Consolidated EBITDA shall be calculated on a Pro
Forma Basis.

7
43360385_8

--------------------------------------------------------------------------------




“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense and (b) scheduled principal payments (excluding, for the avoidance of
doubt, (i) any voluntary prepayment, (ii) any balloon payment of the Obligations
on the Revolving Credit Maturity Date or Term Loan Maturity Date, as applicable,
(iii) payment of amounts owing under the Existing Credit Agreement, and (iv) any
mandatory repayment required by Section 4.4(b) hereof) with respect to
Indebtedness (including Attributable Indebtedness with respect to Capital
Leases). For purposes of this Agreement, Consolidated Fixed Charges shall not be
calculated on a Pro Forma Basis.
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedge Agreements) for such period.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), and (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions.
“Consolidated Total Funded Indebtedness” means, as of any date of determination
with respect to the Borrower and its Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Subsidiaries described in, clauses (a), (c), (f) and (i) of the definition of
“Indebtedness”, but excluding intercompany indebtedness among the Credit
Parties.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Funded Indebtedness on such date to (b)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date.
“Continuing Directors” means the directors of the Borrower on the Closing Date
and each other director of the Borrower, if, in each case, such other director’s
nomination for election to the board of directors (or equivalent governing body)
of the Borrower is recommended by at least fifty-one percent (51%) of the then
Continuing Directors.

8
43360385_8

--------------------------------------------------------------------------------




“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.
“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, the Term Loan, participations in L/C Obligations or
participations in Swingline Loans required to be funded by it hereunder within
one (1) Business Day of the date such Loans or participations were required to
be funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder within one (1)
Business Day of the date when due, unless such amount is the subject of a good
faith dispute, (c) has notified the Borrower, the Administrative Agent, the
Issuing Lender, the Swingline Lender or any other Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply or
has failed to comply with its funding obligations under this Agreement, or (d)
has become or is insolvent or has become the subject of a proceeding under any
Debtor Relief Law, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.
“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and

9
43360385_8

--------------------------------------------------------------------------------




the termination of the Commitments), in whole or in part, (c) provides for the
scheduled payment of dividends in cash or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Capital Stock, in each case, prior to the date that is 91 days
after the final maturity date applicable to the Credit Facility; provided, that
if such Capital Stock is issued pursuant to a plan for the benefit of the
Borrower or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding six (6) years been maintained for the employees of
any Credit Party or any current or former ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment in
connection with exposure to, or releases of, Hazardous Materials.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party of (i) shares of its Capital
Stock, (ii) any shares of its Capital Stock pursuant to the exercise of options
or warrants or (iii) any shares of its Capital Stock pursuant to the conversion
of any debt securities to equity and (b) any capital contribution from any
Person that is not a Credit Party into any Credit Party or any Subsidiary
thereof. The term “Equity Issuance” shall not include (A) any Asset Disposition
or (B) any Debt Issuance.

10
43360385_8

--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 12.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Excess Cash Flow” means, for the Borrower and its Subsidiaries on a
Consolidated basis, in accordance with GAAP for any Fiscal Year, the excess, if
any, of:
(a)    the sum, without duplication, of (i) Consolidated Net Income for such
Fiscal Year, (ii) an amount equal to the amount of all non-cash charges to the
extent deducted in determining Consolidated Net Income for such Fiscal Year and
(iii) decreases in Working Capital for such Fiscal Year, over
(b)    the sum, without duplication, of (i) the aggregate amount of (A) cash
actually paid by the Borrower and its Subsidiaries during such Fiscal Year on
account of Capital Expenditures and Permitted Acquisitions (other than any
amounts that were committed during a prior Fiscal Year to the extent such
amounts reduced Excess Cash Flow in such prior Fiscal Year per clause (b)(i)(B)
below), (B) cash committed during such Fiscal Year to be used to make Capital
Expenditures or Permitted Acquisitions which, in either case, have been actually
made or consummated or for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such Fiscal Year and (C) of Investments
pursuant to Section 11.3(h) made during such Fiscal Year or committed during
such Fiscal Year to be made and for which a binding agreement exists as of the
time of determination of Excess Cash Flow for Fiscal Year (in each case under
this clause (i) other than to the extent any such Capital Expenditure, Permitted
Acquisition or other Investment is made or is expected to be made with the
proceeds of Indebtedness, any Equity Issuance, casualty proceeds, condemnation
proceeds or other proceeds that would not be included in Consolidated EBITDA),
(ii) the aggregate amount of all scheduled principal payments or repayments of
Indebtedness (other than mandatory prepayments of Loans) made by the Borrower
and its Subsidiaries during such Fiscal Year, but only to the extent that such
payments or repayments by their terms cannot be reborrowed or redrawn and do not
occur in connection with a refinancing of all or any portion of such
Indebtedness, (iii) an amount equal to the amount of all non-cash credits to the
extent included in determining Consolidated Net Income for such Fiscal Year and
(iv) increases to Working Capital for such Fiscal Year.

11
43360385_8

--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) Taxes imposed on or
measured by its overall net income (however denominated), and franchise or
similar Taxes imposed on it (in lieu of net income taxes), by the United States,
the state of Utah or the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, (b) any branch profits Taxes imposed by the United States or
any similar Tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 5.12(b)), any withholding Tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 5.11(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 5.11(a).
“Existing Credit Agreement” means that certain Credit Agreement dated as of
September 10, 2010 by and among the Borrower, as borrower, the lenders party
thereto, as lenders, and Wells Fargo Bank, National Association, as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time.
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1.
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loan made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
“Facility Capital Expenditures” means Capital Expenditures of the Borrower and
its Subsidiaries associated with the acquisition, building and expansion of
manufacturing facilities, research facilities, customer service and distribution
facilities and other facilities acquired, built or expanded by the Borrower and
its Subsidiaries in connection with the business thereof (including, without
limitation, the acquisition of property and plant related thereto).
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the

12
43360385_8

--------------------------------------------------------------------------------




immediately preceding Business Day), as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the average of the
quotation for such day on such transactions received by the Administrative Agent
from three (3) federal funds brokers of recognized standing selected by the
Administrative Agent.
“Fee Letter” means the separate fee letter agreement dated November 26, 2012
among the Borrower, the Administrative Agent and the Arranger.
“First Tier Foreign Subsidiary” means any Foreign Subsidiary owned directly by
any Credit Party.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31st.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Lender shall have been provided in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of outstanding Swingline Loans,
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders, repaid by the Borrower or for
which cash collateral or other credit support acceptable to the Swingline Lender
shall have been provided in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

13
43360385_8

--------------------------------------------------------------------------------




“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include (i) endorsements for collection or deposit in the
ordinary course of business and (ii) guarantees of obligations to reimburse
Governmental Authorities in connection with an economic development incentive to
the extent not considered a contingent obligation under GAAP unless and until
demand is made for payment under the agreement evidencing such economic
development incentive; provided, further, that the amount of any Guaranty
Obligations shall be equal to the amount of the obligation so guaranteed or
otherwise supported, if any, or, if less, the amount to which such Guaranty is
specifically limited, unless such primary obligation and the amount for which
such guarantor may be liable are not stated or determinable, in which case the
amount of such Guaranty shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by such guarantor in good faith.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority under Environmental
Laws, (c) the presence of which require investigation or remediation under any
Environmental Law, (d) the discharge or emission or release of which requires a
permit or license under any Environmental Law or other Governmental Approval,
(e) which are deemed to constitute a nuisance or a trespass which pose a health
or safety hazard to Persons or neighboring properties, (f) which consist of
underground or aboveground storage tanks, whether empty, filled or partially
filled with any substance, or (g) which contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, nuclear fuel,
natural gas or synthetic gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest

14
43360385_8

--------------------------------------------------------------------------------




rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article XI, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following calculated in accordance with GAAP:
(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except (i) trade
payables arising in the ordinary course of business not more than ninety (90)
days past due, or (ii) that are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person;
(c)    the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

15
43360385_8

--------------------------------------------------------------------------------




(e)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payable
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;
(g)    all obligations of any such Person in respect of Disqualified Capital
Stock;
(h)    all Net Hedging Obligations of any such Person; and
(i)    all Guaranty Obligations of any such Person with respect to any of the
foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on, or
with respect to, any payment made by, or on account of, any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
“Interest Period” has the meaning assigned thereto in Section 5.1(b).
“IRS” means the United States Internal Revenue Service.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” means Wells Fargo, in its capacity as issuer thereof, or any
successor thereto.
“L/C Commitment” means the lesser of (a) $15,000,000 and (b) the Revolving
Credit Commitment.
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate

16
43360385_8

--------------------------------------------------------------------------------




amount of drawings under Letters of Credit which have not then been reimbursed
pursuant to Section 3.5.
“L/C Participants” means the collective reference to all the Revolving Credit
Lenders.
“Lender” has the meaning assigned thereto in the introductory paragraph hereof.
“Lender Authorization” means with respect to any initial Lender, a Lender
Authorization, substantially in the form attached as Annex A, to be executed and
delivered by such Lender on the Closing Date as provided in Section 14.20.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.
“LIBOR” means,
(a)    for any interest rate calculation with respect to a LIBOR Rate Loan the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%). If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period.
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00

17
43360385_8

--------------------------------------------------------------------------------




a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
“LIBOR Market Index Rate Option” means for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBOR01 Page (or any applicable successor page) as “LIBOR” for three (3) month
deposits in Dollars at approximately 11:00 a.m. (London time), on such day, or
if such day is not a Business Day, then the immediately preceding Business Day
(or if not so reported, then as determined by the Administrative Agent from
another recognized source or interbank quotation); provided that if such LIBOR
is not available on such date, the most recently available “LIBOR” for three (3)
month deposits in Dollars shall be used).
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
“LIBOR Market Index Rate Loan” means any Loan bearing interest at a rate based
upon the LIBOR Market Index Rate as provided in Section 5.1(a).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Fee Letter and each other
document, instrument, certificate and agreement executed and delivered by the
Credit Parties or any of their respective Subsidiaries in favor of or provided
to the Administrative Agent or any Secured Party in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Secured Hedge Agreement and any Secured Cash Management Agreement), all as may
be amended, restated, supplemented or otherwise modified from time to time.
“Loan Sweep Activation Date” means the Closing Date.
“Loan Sweep Agreement” means, collectively, any document, instrument,
certificate, note or agreement executed and delivered in connection with the
treasury management services arrangement between the Borrower and Wells Fargo
that governs the borrowing and repayment of

18
43360385_8

--------------------------------------------------------------------------------




Cash Management Swingline Loans, including, without limitation, the Master
Agreement for Treasury Management Services, the Wells Fargo Stagecoach Sweep
Service Description, the Acceptance of Services, the Master Repurchase
Agreement, the applicable deposit account agreement and all other Service
Documentation, as such term is defined in the Master Agreement for Treasury
Management Services, each as may be, individually or collectively, amended,
restated, supplemented or otherwise modified from time to time.
“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans (including, without limitation, the Cash Management
Swingline Loans), and “Loan” means any of such Loans.
“Material Adverse Effect” means a material adverse effect on (a) the properties,
business, operations, condition (financial or otherwise), assets or liabilities
(whether actual or contingent) of the Borrower and its Subsidiaries, taken as a
whole, (b) the ability of any such Person to perform its obligations under the
Loan Documents to which it is a party, (c) the rights and remedies of the
Administrative Agent or any Lender under any Loan Document or (d) legality,
validity, binding effect or enforceability against any Credit Party of any Loan
Document to which it is a party.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by a
Governmental Authority as a result of such transaction, (ii) all reasonable and
customary out-of-pocket fees and expenses incurred in connection with such
transaction or event and (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Equity Issuance or
Debt Issuance, the gross cash proceeds received by any Credit Party or any of
its Subsidiaries therefrom less all reasonable and customary out-of-pocket
legal, underwriting and other fees and expenses incurred in connection
therewith.
“Net Hedging Obligations” means, as of any date, the Hedge Termination Value of
any Hedge Agreement on such date.
“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 14.2, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.
“Non-Defaulting Lender” has the meaning assigned thereto in Section 5.4(b).

19
43360385_8

--------------------------------------------------------------------------------




“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.
“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.
“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders, the Issuing Lender or the Administrative
Agent, in each case under any Loan Document, with respect to any Loan or Letter
of Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Affiliate thereof of any proceeding under any Debtor Relief Law, naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.
“Ongoing Capital Expenditures” means, with respect to the Borrower and its
Subsidiaries, Capital Expenditures less Facility Capital Expenditures.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant” has the meaning assigned thereto in Section 14.10(d).
“Participant Register” has the meaning assigned thereto in Section 14.10(d).

20
43360385_8

--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of any Credit Party or any
ERISA Affiliate or (b) has at any time within the preceding six (6) years been
maintained for the employees of any Credit Party or any current or former ERISA
Affiliates.
“Permitted Acquisition” means:
(a)    the Thomas Acquisition; and
(b)    any acquisition by the Borrower or any Subsidiary thereof in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Capital Stock, assets or any combination thereof)
of any other Person if each such acquisition meets all of the following
requirements:
(i)    with respect to any such acquisition:
(A)    no less than ten (10) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered written notice of such
acquisition to the Administrative Agent, which notice shall include the proposed
closing date of such acquisition;
(B)    such acquisition shall have been approved by the board of directors (or
equivalent governing body) of the Person to be acquired;
(C)    the Person or business to be acquired shall be in a substantially similar
line of business as the Borrower and its Subsidiaries pursuant to Section 11.11;
(D)    if such transaction is a merger or consolidation, the Borrower or a
Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;
(E)    the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 9.11 to be
delivered at the time required pursuant to Section 9.11; and
(F)    no Event of Default shall have occurred and be continuing both before and
after giving effect to such acquisition and any Indebtedness incurred in
connection therewith;
(ii)    with respect to any such acquisition with respect to which the Permitted
Acquisition Consideration for such acquisition (or series of related
acquisitions) exceeds $5,000,000, at least $10,000,000 in availability shall
exist under the Revolving Credit Facility after giving effect to the
acquisition;

21
43360385_8

--------------------------------------------------------------------------------




(iii)    with respect to any such acquisition with respect to which the
Permitted Acquisition Consideration for such acquisition (or series of related
acquisitions) (1) individually, exceeds $20,000,000 or (2) together with all
other acquisitions consummated during the calendar year in which such
acquisition is consummated, exceeds $50,000,000:
(A)    no later than five (5) Business Days prior to the proposed closing date
of such acquisition, the Borrower shall have delivered to the Administrative
Agent and the Lenders an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory thereto,
(A) compliance with each covenant contained in Article X (it being agreed and
acknowledged that, notwithstanding anything to the contrary contained in this
Agreement, (1) the covenant contained in Section 10.1 shall be calculated on a
Pro Forma Basis as of the date of the acquisition and after giving effect
thereto and any Indebtedness incurred in connection therewith and (2) with
respect to the covenant contained in Section 10.2, Consolidated EBITDA shall be
calculated on a Pro Forma Basis as of the date of the acquisition and after
giving effect thereto and any Indebtedness incurred in connection therewith, but
no other component of the ratio set forth in Section 10.2 shall be calculated on
a Pro Forma Basis) and (B) the Consolidated Total Leverage Ratio calculated on a
Pro Forma Basis (as of the proposed closing date of the acquisition and after
giving effect thereto and any Indebtedness incurred in connection therewith) at
least 0.25 below the applicable ratio set forth in Section 10.1;
(B)    prior to the proposed closing date of such acquisition the Borrower, to
the extent requested by the Administrative Agent, (1) the Borrower shall have
delivered to the Administrative Agent promptly upon the finalization thereof
copies of substantially final Permitted Acquisition Documents and (2) shall have
delivered to, or made available for inspection by, the Administrative Agent any
Permitted Acquisition Diligence Information delivered to the Borrower; and
(C)    the Borrower shall provide such other documents and other information as
may be reasonably (both in scope of such request and timing of such request)
requested by the Administrative Agent or the Required Lenders (through the
Administrative Agent) in connection with the acquisition, provided such
information is reasonably available to the Borrower; and
(iv)    with respect to any such acquisition with respect to which the Permitted
Acquisition Consideration for such acquisition (or series of related
acquisitions), together with all other acquisitions consummated during the
calendar year in which such acquisition is consummated, exceeds $50,000,000, the
Borrower shall be required to obtain the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
acquisition.
“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable

22
43360385_8

--------------------------------------------------------------------------------




thereunder), deferred payments, or Capital Stock of the Borrower, net of the
applicable acquired company’s cash and Cash Equivalents, balance (as shown on
its most recent financial statements delivered in connection with the applicable
Permitted Acquisition) in connection with any applicable Permitted Acquisition
as set forth in the applicable Permitted Acquisition Documents executed by the
Borrower or any of its Subsidiaries in order to consummate the applicable
Permitted Acquisition.
“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Subsidiary Guarantor, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent and which is made available to the Borrower or any
Subsidiary Guarantor in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).
“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, all legal opinions and each other
document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.
“Permitted Liens” means the Liens permitted pursuant to Section 11.2.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning assigned thereto in Section 8.4.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Pro Forma Basis” means, for purposes of determining the effect of any Specified
Transaction in calculating certain definitions and compliance with any test or
financial covenant under this Agreement for any period, that such Specified
Transaction (and all other Specified Transactions that have been consummated
during the applicable period) and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test or covenant: (a) income statement items
(whether positive or negative) attributable to the Property or Person subject to
such Specified Transaction, (i) in the case of a disposition of all or
substantially all of the Capital Stock of a Subsidiary or any division, business
unit, product line or line of business or any classification of any asset,
business unit, division or line of business as a discontinued operation, shall
be excluded and (ii) in the case

23
43360385_8

--------------------------------------------------------------------------------




of a Permitted Acquisition, shall be included, (b) any retirement of
Indebtedness and (c) any Indebtedness incurred or assumed by the Borrower or any
of its Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided, that the foregoing pro forma
adjustments may be applied to any such definition, test or financial covenant
solely to the extent that such adjustments (y) are reasonably expected to be
realized within twelve (12) months of such Specified Transaction as set forth in
reasonable detail on a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent and (z) are calculated on a basis
consistent with GAAP and Regulation S-X of the Exchange Act or as approved by
the Administrative Agent.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Public Lenders” has the meaning assigned thereto in Section 8.4.
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
“Register” has the meaning assigned thereto in Section 14.10(c).
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.
“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent, in such Person’s capacity as such (and not on an
individual basis). Any document delivered hereunder or under any other Loan

24
43360385_8

--------------------------------------------------------------------------------




Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
“Restricted Payment” has the meaning assigned thereto in Section 11.6.
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof. The aggregate Revolving Credit Commitment
of all the Revolving Credit Lenders on the Closing Date shall be $175,000,000.
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments.
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.
“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
“Revolving Credit Maturity Date” means the earliest to occur of (a) December 19,
2017, (b)  the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 12.2(a).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any amendments, supplements and

25
43360385_8

--------------------------------------------------------------------------------




modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 13.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

26
43360385_8

--------------------------------------------------------------------------------




“Security Documents” means the collective reference to the Collateral Agreement,
the Guaranty Agreements, and each other agreement or writing pursuant to which
any Credit Party purports to pledge or grant a security interest in any Property
or assets securing the Secured Obligations or any such Person purports to
guaranty the payment and/or performance of the Secured Obligations.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Representations” means (a) the representations and warranties made by
or on behalf of Thomas in the Thomas Purchase Agreement and (b) the
representations and warranties set forth in any of the Loan Documents relating
to corporate existence of the Credit Parties and good standing of the Credit
Parties in their respective jurisdictions of organization; power and authority,
due authorization, execution and delivery and enforceability, in each case,
relating to the Credit Parties entering into and performance of the Loan
Documents; no conflicts with or consents under the Credit Parties’
organizational documents or Applicable Law with respect to the Credit Facility;
no breach or violation of material agreements; Solvency of the Borrower and its
Subsidiaries (determined as of the Closing Date after giving effect to the
Transactions); use of proceeds; Federal Reserve margin regulations; the
Investment Company Act; the Act; OFAC; creation, validity and, subject to the
last sentence of Section 7.4(e) with respect to perfection of liens, perfection
of security interests in the Collateral; and the status of the Credit Facility
and the guaranties thereof as senior debt (or equivalent term) and, to the
extent applicable, “designated senior debt” (or equivalent term).
“Specified Transactions” means (a) any disposition of all or substantially all
of the assets or Capital Stock of any Subsidiary of the Borrower or any
division, business unit, product line or line of business, (b) any Permitted
Acquisition, (c) any incurrence of Indebtedness, (d) the classification of any
asset, business unit, division or line of business as a discontinued operation
and (e) the Transactions (other than the Thomas Acquisition).
“Subordinated Indebtedness” means the collective reference to any Indebtedness
of any Credit Party or any Subsidiary thereof subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Administrative Agent.

27
43360385_8

--------------------------------------------------------------------------------




“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than the Borrower and Foreign Subsidiaries
to the extent that and for so long as the guaranty of such Foreign Subsidiary
would have adverse tax consequences for the Borrower or any other Credit Party
or result in a violation of Applicable Laws) in existence on the Closing Date or
which becomes a party to the Subsidiary Guaranty Agreement pursuant to Section
9.11.
“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties,
substantially in the form attached as Exhibit H, as amended, restated,
supplemented or otherwise modified from time to time.
“Swingline Commitment” means the lesser of (a) $175,000,000 and (b) the
Revolving Credit Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

28
43360385_8

--------------------------------------------------------------------------------




“Term Loan” means the term loan made, or to be made, to the Borrower by the Term
Loan Lenders pursuant to Section 4.1.
“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Term Loan, to the account of the Borrower hereunder on
the Closing Date in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on the Register, as such amount may be,
reduced or otherwise modified at any time or from time to time pursuant to the
terms hereof and (b) as to all Lenders, the aggregate commitment of all Lenders
to make such Term Loan. The aggregate Term Loan Commitment of all Lenders on the
Closing Date shall be $100,000,000.
“Term Loan Facility” means the term loan facility established pursuant to
Article IV.
“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loan.
“Term Loan Maturity Date” means the first to occur of (a) December 19, 2017, and
(b) the date of acceleration of the Term Loan pursuant to Section 12.2(a).
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loan made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.
“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loan
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loan.
“Termination Event” means, except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of any Credit Party or any
ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430 of the Code or Section 303(k) of ERISA, or (g) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (h) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA.

29
43360385_8

--------------------------------------------------------------------------------




“Thomas” means Thomas Medical Products, Inc., a Pennsylvania corporation.
“Thomas Acquisition” means the acquisition of Thomas pursuant to the terms of
the Thomas Purchase Agreement.
“Thomas Material Adverse Effect” means any change, effect, event, circumstance
or development that, individually or when taken together with all other such
similar or related changes, effects, circumstances or developments, has had, or
would reasonably be expected to have, a material adverse effect on the Assets
(as defined in the Thomas Purchase Agreement), liabilities, results of
operations, or financial condition of Thomas, taken as a whole, excluding in
each case the impact of any changes, effects, events, circumstances or
developments arising from or relating to any of the following, alone or in
combination: (a) changes or effects that generally affect the industry in which
Thomas operates, (b) changes in securities markets or general economic
(including changes in interest rates), regulatory or political conditions in the
United States or in any country in which Thomas operates (including terrorism or
the escalation of any war whether declared or undeclared or other hostilities),
(c) changes in any Laws (as defined in the Thomas Purchase Agreement) affecting
Thomas or regulatory, political, economic or business conditions (or, in each
case, any interpretation thereof) after the date hereof, (d) the failure of
Thomas to meet any internal projections or forecasts (it being understood that
other than as specifically excluded herein, the facts or occurrences giving rise
to or contributing to such failure may be deemed to constitute, or be taken into
account in determining whether there has been or will be, a Material Adverse
Effect, (e) any effect resulting from any publicly available statement made by
the Borrower or any of its Affiliates (as defined in the Thomas Purchase
Agreement) concerning Thomas, or any employees, customers or suppliers of
Thomas, or otherwise relating to the transactions contemplated by the
Transaction Documents (as defined in the Thomas Purchase Agreement), (f) actions
by, taken or omitted to be taken at the request or with the express consent of
the Borrower, or any change that the Thomas Seller can demonstrate resulted from
the Borrower unreasonably withholding, delaying or conditioning its consent in
violation of Section 8.2(a) of the Thomas Purchase Agreement with respect to any
action requiring the Borrower’s consent thereunder (provided that in all cases
in this clause (f) the consent of the Borrower shall be subject to the consent
of Wells Fargo and the Arranger, not to be unreasonably withheld or delayed),
(g) the compliance by the Thomas Seller or Thomas with the terms of the
Transaction Documents or the taking of any action required, permitted or
contemplated by the Transaction Documents or (h) acts of God, natural disasters
or calamities; provided, however, that any change, effect, event, circumstance
or development referred to in subparagraphs (a), (b), (c) or (h) immediately
above shall be taken into account in determining whether a Material Adverse
Effect has occurred or could reasonably be expected to occur only to the extent
that such change, effect, event, circumstance or development has a
disproportionate effect on Thomas compared to other participants in the industry
in which Thomas conducts its business.
“Thomas Purchase Agreement” means that certain Stock Purchase Agreement
(including all schedules and exhibits thereto), dated as of November 26, 2012,
between the Thomas Seller and the Borrower, as amended, restated, supplemented
or otherwise modified in accordance with the terms hereof.
“Thomas Seller” means Vital Signs, Inc., a New Jersey corporation.

30
43360385_8

--------------------------------------------------------------------------------




“Threshold Amount” means $10,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loan of such Lender
at such time.
“Transaction Costs” means (a) all transaction fees, charges and other amounts
related to the Transactions and any Permitted Acquisition (including, without
limitation, any financing fees, merger and acquisition fees, legal fees and
expenses, due diligence fees or any other fees and expenses in connection
therewith and any amounts payable pursuant to the Fee Letter) and (b) severance
costs in connection with any Permitted Acquisition (including the Thomas
Acquisition) consummated on or after the Closing Date, in each case, to the
extent such transaction fees have been approved by the Administrative Agent.
“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness (other than Indebtedness permitted pursuant to Section 11.1) on the
Closing Date, (b) the initial Extensions of Credit, (c) the Thomas Acquisition
and (d) the payment of the Transaction Costs incurred in connection with items
(a) through (c) above.
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.
“United States” means the United States of America.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).
“Working Capital” means, for the Borrower and its Subsidiaries on a Consolidated
basis and calculated in accordance with GAAP, as of any date of determination,
the excess of (a) current assets (other than cash and cash equivalents and taxes
and deferred taxes) over (b) current liabilities, excluding, without
duplication, (i) the current portion of any long-term Indebtedness,
(ii) outstanding Revolving Credit Loans and Swingline Loans, (iii) the current
portion of current taxes and deferred income taxes and (iv) the current portion
of accrued Consolidated Interest Expense.
SECTION 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms

31
43360385_8

--------------------------------------------------------------------------------




defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (h) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (i) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (j) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including” and (k) Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
SECTION 1.3    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(b), except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under FASB ASC 825 (or any similar accounting principle) permitting a Person to
value its financial liabilities or Indebtedness at the fair value thereof.
SECTION 1.4    UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
SECTION 1.5    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
SECTION 1.6    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other

32
43360385_8

--------------------------------------------------------------------------------




modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, the Code, ERISA, the Exchange Act, the Act, the
Securities Act of 1933, the UCC, the Investment Company Act of 1940, the
Interstate Commerce Act, the Trading with the Enemy Act of the United States or
any of the foreign assets control regulations of the United States Treasury
Department, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.
SECTION 1.7    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.8    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).
SECTION 1.9    Guaranty Obligations. Unless otherwise specified, the amount of
any Guaranty Obligation shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation.
SECTION 1.10    Covenant Compliance Generally. For purposes of determining
compliance under Sections 11.1, 11.2, 11.3, 11.5 and 11.6, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating Consolidated Net Income in the most recent annual
financial statements of the Borrower and its Subsidiaries delivered pursuant to
Section 8.1(b). Notwithstanding the foregoing, for purposes of determining
compliance with Sections 11.1, 11.2 and 11.3, with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.
ARTICLE II

REVOLVING CREDIT FACILITY
SECTION 2.1    Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth herein, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans to the Borrower from time to
time from the Closing Date through, but not including, the Revolving

33
43360385_8

--------------------------------------------------------------------------------




Credit Maturity Date as requested by the Borrower in accordance with the terms
of Section 2.3; provided, that (a) on the Closing Date, the aggregate Revolving
Credit Outstandings shall not exceed $165,000,000, (b) after the Closing Date,
the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment and (c) the Revolving Credit Exposure of any Revolving Credit Lender
shall not at any time exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Each Revolving Credit Loan by a Revolving Credit Lender shall be in
a principal amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder
from the Closing Date through and including the Revolving Credit Maturity Date.
SECTION 2.2    Swingline Loans.
(a)    Availability.
(i)    Subject to the terms and conditions of this Agreement, prior to the Loan
Sweep Activation Date, the Swingline Lender agrees to make Swingline Loans to
the Borrower from time to time from the Closing Date through, but not including,
the Revolving Credit Maturity Date; provided, that (A) after giving effect to
any amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (B) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested), shall
not exceed the lesser of (1) the Revolving Credit Commitment less the sum of all
outstanding Revolving Credit Loans and the L/C Obligations and (2) the Swingline
Commitment.
(ii)    Subject to the terms and conditions of this Agreement, on and after the
Loan Sweep Activation Date, the Swingline Lender agrees to make Swingline Loans
to the Borrower from time to time from the Closing Date through, but not
including, the Revolving Credit Maturity Date pursuant to, and in accordance
with, the Loan Sweep Agreement; provided, that (A) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (B) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested), shall
not exceed the lesser of (1) the Revolving Credit Commitment less the sum of all
outstanding Revolving Credit Loans and the L/C Obligations and (2) the Swingline
Commitment.
(b)    Refunding.
(i)    Swingline Loans shall be refunded by the Revolving Credit Lenders on
demand by the Swingline Lender. Such refundings shall be made by the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business

34
43360385_8

--------------------------------------------------------------------------------




Day after such demand is made. No Revolving Credit Lender’s obligation to fund
its respective Revolving Credit Commitment Percentage of a Swingline Loan shall
be affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
(ii)    The Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded. If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 13.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).
(iii)    Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section 2.2 is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article VI. Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section 2.2, one of the events described in Section
12.1(h) or (i) shall have occurred, each Revolving Credit Lender will, on the
date the applicable Revolving Credit Loan would have been made, purchase an
undivided participating interest in the Swingline Loan to be refunded in an
amount equal to its Revolving Credit Commitment Percentage of the aggregate
amount of such Swingline Loan. Each Revolving Credit Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its participation and upon receipt thereof the Swingline Lender will deliver to
such Revolving Credit Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount. Whenever, at any time
after the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).

35
43360385_8

--------------------------------------------------------------------------------




(c)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.2, the Swingline Lender shall not be obligated to make any
Swingline Loan at a time when any other Revolving Credit Lender is a Defaulting
Lender, unless the Swingline Lender has entered into arrangements (which may
include the delivery of cash collateral) with the Borrower or such Defaulting
Lender which are satisfactory to the Swingline Lender to eliminate the Swingline
Lender’s Fronting Exposure (after giving effect to Section 5.14(c)) with respect
to any such Defaulting Lender.
SECTION 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
(a)    Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan, each LIBOR Market Index Rate Loan and each Swingline Loan
(other than Cash Management Swingline Loans) and (ii) at least three (3)
Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans and LIBOR Market Index Rate Loans (other than Swingline Loans) in an
aggregate principal amount of $500,000 or a whole multiple of $500,000 in excess
thereof, (y) with respect to LIBOR Rate Loans in an aggregate principal amount
of $500,000 or a whole multiple of $500,000 in excess thereof and (z) with
respect to Swingline Loans (other than Cash Management Swingline Loans) in an
aggregate principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof, (C) whether such Loan is to be a Revolving Credit Loan or Swingline
Loan, (D) in the case of a Revolving Credit Loan whether the Loans are to be
LIBOR Rate Loans, LIBOR Market Index Rate Loans or Base Rate Loans, and (E) in
the case of a LIBOR Rate Loan, the duration of the Interest Period applicable
thereto. A Notice of Borrowing received after 11:00 a.m. shall be deemed
received on the next Business Day. The Administrative Agent shall promptly
notify the Revolving Credit Lenders of each Notice of Borrowing.
(b)    Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans (other
than Cash Management Swingline Loans) to be made on such borrowing date. The
Borrower hereby irrevocably authorizes the Administrative Agent to disburse the
proceeds of each borrowing requested pursuant to this Section 2.3 in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the most recent notice substantially in the form
attached as Exhibit C (a “Notice of Account Designation”) delivered by the
Borrower to the Administrative Agent or as may be otherwise agreed upon by the
Borrower and the Administrative Agent from time to time. Subject to Section 5.7
hereof, the Administrative Agent shall not be obligated to disburse the portion
of the

36
43360385_8

--------------------------------------------------------------------------------




proceeds of any Revolving Credit Loan requested pursuant to this Section 2.3 to
the extent that any Revolving Credit Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such Loan.
Revolving Credit Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Revolving Credit Lenders as provided in Section 2.2(b).
(c)    Cash Management Swingline Loans. Notwithstanding anything to the contrary
contained in this Section 2.3, all borrowing requests and all disbursements in
connection with Cash Management Swingline Loans shall be made pursuant to, and
in accordance with, the Loan Sweep Agreement.
SECTION 2.4    Repayment and Prepayment of Revolving Credit and Swingline Loans.
(a)    Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.
(b)    Mandatory Prepayments.
(i)    If at any time the Revolving Credit Outstandings exceed the Revolving
Credit Commitment, the Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Revolving Credit Lenders, Extensions of Credit in an amount equal to such
excess with each such repayment applied first, to the principal amount of
outstanding Swingline Loans until paid in full, second to the principal amount
of outstanding Revolving Credit Loans until paid in full and third, with respect
to any Letters of Credit then outstanding, a payment of cash collateral into a
cash collateral account opened by the Administrative Agent, for the benefit of
the Revolving Credit Lenders, in an amount equal to the aggregate L/C
Obligations then outstanding (such cash collateral to be applied in accordance
with Section 12.2(b)).
(ii)    If at any time the outstanding Swingline Loans exceed the lesser of
(A) the Revolving Credit Commitment less the sum of all outstanding Revolving
Credit Loans and the L/C Obligations and (B) the Swingline Commitment, the
Borrower agrees to repay immediately upon notice from the Administrative Agent,
by payment to the Administrative Agent for the account of the Revolving Credit
Lenders, Extensions of Credit in an amount equal to such excess with each such
repayment applied to the principal amount of outstanding Swingline Loans.
(c)    Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, without
premium or penalty (except as provided in subsection (d)), with irrevocable
prior written notice to the Administrative Agent substantially in the form
attached as Exhibit D (a “Notice of Prepayment”) given not later than 11:00 a.m.
(i) on the same Business Day as each Base Rate Loan, each LIBOR Market Index
Rate Loan and each Swingline Loan (other than a Cash Management Swingline Loan)
and (ii) at

37
43360385_8

--------------------------------------------------------------------------------




least three (3) Business Days before each LIBOR Rate Loan, specifying the date
and amount of prepayment and whether the prepayment is of LIBOR Rate Loans,
LIBOR Market Index Rate Loans, Base Rate Loans, Swingline Loans or a combination
thereof, and, if of a combination thereof, the amount allocable to each;
provided that the Borrower may at any time and from time to time prepay Cash
Management Swingline Loans pursuant to, and in accordance with, the Loan Sweep
Agreement. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be in an aggregate amount of (x) $500,000 or a
whole multiple of $500,000 in excess thereof with respect to Base Rate Loans or
LIBOR Market Index Rate Loans (other than Swingline Loans), (y) $500,000 or a
whole multiple of $500,000 in excess thereof with respect to LIBOR Rate Loans
and (z) $500,000 or a whole multiple of $100,000 in excess thereof with respect
to Swingline Loans. A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
(d)    Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Term Loan Facility pursuant to Section 4.4(b), the amount of such
excess proceeds shall be used on the date of the required prepayment under
Section 4.4(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment, with remaining proceeds, if any, refunded to the Borrower.
(e)    Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.
(f)    Hedge Agreements. No repayment or prepayment pursuant to this Section 2.4
shall affect any of the Borrower’s obligations under any Hedge Agreement.
SECTION 2.5    Permanent Reduction of the Revolving Credit Commitment.
(a)    Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty,
(i) the entire Revolving Credit Commitment at any time or (ii) portions of the
Revolving Credit Commitment, from time to time, in an aggregate principal amount
not less than $500,000 or any whole multiple of $500,000 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Revolving
Credit Commitment Percentage. All Commitment Fees accrued until the effective
date of any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.
(b)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section 2.5 shall be accompanied by a payment of principal sufficient to
reduce the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the aggregate amount of

38
43360385_8

--------------------------------------------------------------------------------




all outstanding Letters of Credit exceeds the Revolving Credit Commitment as so
reduced, the Borrower shall be required to deposit cash collateral in a cash
collateral account opened by the Administrative Agent in an amount equal to the
amount of such excess. Such cash collateral shall be applied in accordance with
Section 12.2(b). Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of cash collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility. If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
(c)    Cash Management Swingline Loans. Notwithstanding anything in this
Section 2.5 to the contrary, on and after the Loan Sweep Activation Date, the
Borrower shall not be permitted to reduce the Revolving Credit Commitments to an
amount that is less than the Swingline Commitment (unless the Swingline
Commitment is reduced to an amount that is equal to or less than the aggregate
amount of the Revolving Credit Commitments).
SECTION 2.6    Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.
ARTICLE III

LETTER OF CREDIT FACILITY
SECTION 3.1    L/C Commitment.
(a)    Availability. Subject to the terms and conditions of this Agreement, the
Issuing Lender, in reliance on the agreements of the Revolving Credit Lenders
set forth in Section 3.4(a), agrees to issue standby letters of credit (the
“Letters of Credit”) for the account of the Borrower or any Subsidiary thereof
on any Business Day from the Closing Date through but not including the fifth
(5th) Business Day prior to the Revolving Credit Maturity Date in such form as
may be approved from time to time by the Issuing Lender; provided, that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (a) the L/C Obligations would exceed the L/C
Commitment or (b) the Revolving Credit Outstandings would exceed the Revolving
Credit Commitment. Each Letter of Credit shall (i) be denominated in Dollars in
a minimum amount of $100,000, (or such lesser amount as agreed to by the Issuing
Lender), (ii) be a standby letter of credit issued to support obligations of the
Borrower or any of its Subsidiaries, contingent or otherwise, incurred in the
ordinary course of business, (iii) expire on a date no more than twelve (12)
months after the date of issuance or last renewal of such Letter of Credit,
which date shall be no later than the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date and (iv) be subject to the Uniform Customs and/or
ISP98, as set forth in the Letter of Credit Application or as determined by the
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York. The Issuing Lender shall not at any time be obligated to
issue any Letter of Credit hereunder if such issuance would conflict with, or
cause the Issuing Lender or any L/C Participant to exceed any limits imposed by,
any Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any

39
43360385_8

--------------------------------------------------------------------------------




outstanding Letters of Credit, unless the context otherwise requires. As of the
Closing Date, each of the Existing Letters of Credit shall constitute, for all
purposes of this Agreement and the other Loan Documents, a Letter of Credit
issued and outstanding hereunder.
(b)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 3.1, the Issuing Lender shall not be obligated to issue any Letter
of Credit at a time when any other Revolving Credit Lender is a Defaulting
Lender, unless the Issuing Lender has entered into arrangements (which may
include the delivery of cash collateral) with the Borrower or such Defaulting
Lender which are satisfactory to the Issuing Lender to eliminate the Issuing
Lender’s Fronting Exposure (after giving effect to Section 5.14(c)) with respect
to any such Defaulting Lender.
SECTION 3.2    Procedure for Issuance of Letters of Credit. The Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may request. Upon receipt of any Letter of Credit
Application, the Issuing Lender shall process such Letter of Credit Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI, promptly issue the Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to issue
any Letter of Credit earlier than three (3) Business Days after its receipt of
the Letter of Credit Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed by the Issuing Lender and the Borrower. The Issuing Lender shall
promptly furnish to the Borrower a copy of such Letter of Credit and promptly
notify each Revolving Credit Lender of the issuance and upon request by any
Revolving Credit Lender, furnish to such Revolving Credit Lender a copy of such
Letter of Credit and the amount of such Revolving Credit Lender’s participation
therein.
SECTION 3.3    Commissions and Other Charges.
(a)    Letter of Credit Commissions. Subject to Section 5.14(f), the Borrower
shall pay to the Administrative Agent, for the account of the Issuing Lender and
the L/C Participants, a letter of credit commission with respect to each Letter
of Credit in the amount equal to the face amount of such Letter of Credit
multiplied by the Applicable Margin with respect to Revolving Credit Loans that
are LIBOR Rate Loans (determined on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the Issuing Lender and, subject to Section
5.14(f), the L/C Participants all commissions received pursuant to this Section
3.3 in accordance with their respective Revolving Credit Commitment Percentages.
(b)    Other Costs. In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
costs and expenses as are

40
43360385_8

--------------------------------------------------------------------------------




incurred or charged by the Issuing Lender in issuing, effecting payment under,
amending or otherwise administering any Letter of Credit.
SECTION 3.4    L/C Participations.
(a)    The Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.
(b)    Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date. If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section 3.4 shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section 3.4, if the L/C Participants
receive notice that any such payment is due (A) prior to 1:00 p.m. on any
Business Day, such payment shall be due that Business Day, and (B) after 1:00
p.m. on any Business Day, such payment shall be due on the following Business
Day.
(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section 3.4, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

41
43360385_8

--------------------------------------------------------------------------------




SECTION 3.5    Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section 3.5
or with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower of the date and amount of
a draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender
in connection with such payment. Unless the Borrower shall immediately notify
the Issuing Lender that the Borrower intends to reimburse the Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Revolving Credit Lenders make a Revolving Credit Loan as a Base Rate Loan on
such date in the amount of (a) such draft so paid and (b) any amounts referred
to in Section 3.3(c) incurred by the Issuing Lender in connection with such
payment, and the Revolving Credit Lenders shall make a Revolving Credit Loan as
a Base Rate Loan in such amount, the proceeds of which shall be applied to
reimburse the Issuing Lender for the amount of the related drawing and costs and
expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section 3.5
to reimburse the Issuing Lender for any draft paid under a Letter of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.3(a) or Article VI. If the Borrower has elected to pay
the amount of such drawing with funds from other sources and shall fail to
reimburse the Issuing Lender as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.
SECTION 3.6    Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrower also agrees that the Issuing Lender and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrower. The responsibility of the Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to

42
43360385_8

--------------------------------------------------------------------------------




determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.
SECTION 3.7    Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
ARTICLE IV
TERM LOAN FACILITY
SECTION 4.1    Term Loan. Subject to the terms and conditions of this Agreement
and the other Loan Documents, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, each Term
Loan Lender severally agrees to make the Term Loan to the Borrower on the
Closing Date in a principal amount equal to such Lender’s Term Loan Commitment
as of the Closing Date. Notwithstanding the foregoing, if the total Term Loan
Commitment as of the Closing Date is not drawn on the Closing Date, the undrawn
amount shall automatically be cancelled.
SECTION 4.2    Procedure for Advance of Term Loan. The Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing prior to 11:00 a.m. on
the Closing Date requesting that the Term Loan Lenders make the Term Loan as a
Base Rate Loan on such date (provided that the Borrower may request, no later
than one (1) Business Day prior to the Closing Date, that the Lenders make the
Term Loan as a LIBOR Rate Loan in accordance with Section 5.1(a) if the Borrower
has delivered to the Administrative Agent a letter in form and substance
reasonably satisfactory to the Administrative Agent indemnifying the Lenders in
the manner set forth in Section 5.9 of this Agreement). Upon receipt of such
Notice of Borrowing from the Borrower, the Administrative Agent shall promptly
notify each Term Loan Lender thereof. Not later than 1:00 p.m. on the Closing
Date, each Term Loan Lender will make available to the Administrative Agent for
the account of the Borrower, at the Administrative Agent’s Office in immediately
available funds, the amount of such Term Loan to be made by such Term Loan
Lender on the Closing Date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of the Term Loan in immediately
available funds by wire transfer to such Person or Persons as may be designated
by the Borrower in writing.
SECTION 4.3    Repayment of Term Loan. The Borrower shall repay the aggregate
outstanding principal amount of the Term Loan in consecutive quarterly
installments on the first Business Day of each of January, April, July and
October commencing April 1, 2013 as set forth below, except as the amounts of
individual installments may be adjusted pursuant to Section 4.4 hereof:

43
43360385_8

--------------------------------------------------------------------------------




FISCAL YEAR
PAYMENT DATE
PRINCIPAL INSTALLMENT
($)
2013
April 1
2,500,000
July 1
2,500,000
October 1
2,500,000
2014
January 1
2,500,000
April 1
2,500,000
July 1
2,500,000
October 1
2,500,000
2015
January 1
2,500,000
April 1
2,500,000
July 1
2,500,000
October 1
2,500,000
2016
January 1
2,500,000
April 1
2,500,000
July 1
2,500,000
October 1
2,500,000
2017
January 1
2,500,000
April 1
2,500,000
July 1
2,500,000
October 1
2,500,000
Term Loan Maturity Date
52,500,000
 
 
 

If not sooner paid, the Term Loan shall be paid in full, together with accrued
interest thereon, on the Term Loan Maturity Date.
SECTION 4.4    Prepayments of Term Loan.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time, without premium or penalty, to prepay the Term Loan, in whole
or in part, upon delivery to the Administrative Agent of a Notice of Prepayment
not later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan
and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of repayment, whether the repayment is of LIBOR
Rate Loans or Base Rate Loans or a combination thereof, and if a combination
thereof, the amount allocable to each. Each optional prepayment of the Term Loan
hereunder shall be in an aggregate principal amount of at least $500,000 or any
whole multiple of $100,000 in excess thereof and shall be applied to the
outstanding principal installments of the Term Loan as directed by the Borrower.
Each repayment shall be accompanied by any amount required to be paid pursuant
to Section 5.9 hereof. A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the applicable Term Loan Lenders of each Notice of Prepayment.

44
43360385_8

--------------------------------------------------------------------------------




(b)    Mandatory Prepayments.
(i)    Debt Issuances. The Borrower shall make mandatory principal prepayments
of the Loans in the manner set forth in clause (vi) below in an amount equal to
one hundred percent (100%) of the aggregate Net Cash Proceeds from any Debt
Issuance not otherwise permitted pursuant to Section 11.1. Such prepayment shall
be made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance.
(ii)    Equity Issuances. The Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in clause (vi) below in an
amount equal to fifty percent (50%) of the aggregate Net Cash Proceeds from any
Equity Issuance other than the exercise price on stock options issued as part of
employee compensation. Such prepayment shall be made within three (3) Business
Days after the date of receipt of the Net Cash Proceeds of any such Equity
Issuance; provided that, so long as no Event of Default has occurred and is
continuing, no prepayment shall be required under this Section 4.4(b)(ii) to the
extent that such Net Cash Proceeds are committed to be used to finance a
Permitted Acquisition or a Capital Expenditure permitted to be made hereunder
within three (3) months after receipt of such Net Cash Proceeds and are
thereafter actually used to finance a Permitted Acquisition or a Capital
Expenditure permitted to be made hereunder within six (6) months after receipt
of such Net Cash Proceeds; provided further that any portion of such Net Cash
Proceeds not committed to be used to finance a Permitted Acquisition or a
Capital Expenditure permitted to be made hereunder pursuant to a legally binding
agreement within such three (3) month period or actually reinvested within such
six (6) month period shall be prepaid in accordance with this Section 4.4(b)(ii)
on or before the last day of such applicable period.
(iii)    Asset Dispositions. The Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in clause (vi) below in amounts
equal to one hundred percent (100%) of the aggregate Net Cash Proceeds from any
Asset Disposition (other than any Asset Disposition permitted pursuant to, and
in accordance with, Section 11.5). Such prepayments shall be made within three
(3) Business Days after the date of receipt of the Net Cash Proceeds of any such
Asset Disposition by such Credit Party or any of its Subsidiaries; provided
that, so long as no Event of Default has occurred and is continuing, no
prepayment shall be required under this Section 4.4(b)(iii) to the extent that
such Net Cash Proceeds are committed to be reinvested pursuant to a legally
binding agreement in assets used or useful in the business of the Borrower and
its Subsidiaries within nine (9) months after receipt of such Net Cash Proceeds
and are thereafter actually reinvested in assets used or useful in the business
of the Borrower and its Subsidiaries within twelve (12) months after receipt of
such Net Cash Proceeds by such Credit Party or such Subsidiary; provided further
that any portion of such Net Cash Proceeds not committed to be reinvested
pursuant to a legally binding agreement within such nine (9) month period or
actually reinvested within such twelve (12) month period shall be prepaid in
accordance with this Section 4.4(b)(iii) on or before the last day of such
applicable period.

45
43360385_8

--------------------------------------------------------------------------------




(iv)    Insurance and Condemnation Events. The Borrower shall make mandatory
principal prepayments of the Loans in the manner set forth in clause (vi) below
in an amount equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds from any Insurance and Condemnation Event. Such prepayments shall be
made within three (3) Business Days after the date of receipt of Net Cash
Proceeds of any such Insurance and Condemnation Event by such Credit Party or
such Subsidiary; provided that, so long as no Event of Default has occurred and
is continuing, no prepayment shall be required under this Section 4.4(b)(iv) to
the extent that such Net Cash Proceeds are committed to be reinvested pursuant
to a legally binding agreement in assets used or useful in the business of the
Borrower and its Subsidiaries within nine (9) months after receipt of such Net
Cash Proceeds and are thereafter actually reinvested in assets used or useful in
the business of the Borrower within eighteen (18) months after receipt of such
Net Cash Proceeds by such Credit Party or such Subsidiary; provided further that
any portion of the Net Cash Proceeds not committed to be reinvested pursuant to
a legally binding agreement within such nine (9) month period or actually
reinvested within such eighteen (18) month period shall be prepaid in accordance
with this Section 4.4(b)(iv) on or before the last day of such applicable
period.
(v)    Excess Cash Flow. After the end of each Fiscal Year (commencing with the
Fiscal Year ending December 31, 2013) with respect to which the Consolidated
Total Leverage Ratio as of the end of such Fiscal Year is greater than or equal
to 2.50 to 1.00, within five (5) Business Days after the earlier to occur of (A)
the delivery of the financial statements and related Officer’s Compliance
Certificate for such Fiscal Year and (B) the date on which the financial
statements and the related Officer’s Compliance Certificate for such Fiscal Year
are required to be delivered pursuant to Section 8.1(a), Section 8.1(b) and
Section 8.2, the Borrower shall make mandatory principal prepayments of the
Loans in the manner set forth in clause (vi) below in an amount equal to (1)
twenty-five percent (25%) of Excess Cash Flow, if any, for such Fiscal Year
minus (2) the aggregate amount of all optional prepayments of any Term Loan
during such Fiscal Year solely to the extent that such prepayments are not
funded with the incurrence of any Indebtedness, any Equity Issuance, any
casualty proceeds, any condemnation proceeds or any other proceeds that would
not be included in Consolidated EBITDA; provided that such percentage shall be
reduced to zero percent (0%) for such Fiscal Year if such financial statements
show that the Borrower and its Subsidiaries have a Consolidated Total Leverage
Ratio of less than 2.50 to 1.00 as of the end of such Fiscal Year.
(vi)    Notice; Manner of Payment. Upon the occurrence of any event triggering
the prepayment requirement under clauses (i) through and including (v) above,
the Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Each prepayment of the Loans under this Section 4.4 shall
be applied as follows: first, to reduce in inverse order to maturity the
remaining scheduled principal installments of the Term Loan, pursuant to Section
4.3 and (ii) second, to the extent of any excess, to repay the Revolving Credit
Loans pursuant to Section 2.4(d), without a corresponding reduction in the
Revolving Credit Commitment.

46
43360385_8

--------------------------------------------------------------------------------




(vii)    No Reborrowings. Amounts prepaid under the Term Loan pursuant to this
Section 4.4 may not be reborrowed. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9.
ARTICLE V
GENERAL LOAN PROVISIONS
SECTION 5.1    Interest.
(a)    Interest Rate Options. Subject to the provisions of this Section 5.1, at
the election of the Borrower, (i) Revolving Credit Loans and the Term Loan shall
bear interest at (A) the Base Rate plus the Applicable Margin, (B) the LIBOR
Market Index Rate plus the Applicable Margin or (C) the LIBOR Rate plus the
Applicable Margin and (ii) any Swingline Loan shall bear interest at the LIBOR
Market Index Rate plus the Applicable Margin; provided that, except as otherwise
set forth in this Agreement, including, without limitation, Section 5.1(c),
unless the Borrower otherwise notifies the Administrative Agent, the Term Loan
shall bear interest at the LIBOR Rate with an Interest Period of one (1) month
and, upon the expiration of each one (1) month Interest Period, such Term Loan
shall be deemed to be continued as a LIBOR Rate Loan with an Interest Period of
one (1) month. The Borrower shall select the rate of interest and Interest
Period, if any, applicable to any Loan at the time a Notice of Borrowing is
given or at the time a Notice of Conversion/Continuation is given pursuant to
Section 5.2. Any Loan or any portion thereof as to which the Borrower has not
duly specified an interest rate as provided herein shall be deemed a LIBOR
Market Index Rate Loan.
(b)    Interest Periods. In connection with each LIBOR Rate Loan, the Borrower,
by giving notice at the times described in Section 2.3 or 5.2, as applicable,
shall elect an interest period (each, an “Interest Period”) to be applicable to
such Loan, which Interest Period shall be a period of one (1) or three (3)
months; provided that:
(i)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
(ii)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
(iii)    any Interest Period with respect to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

47
43360385_8

--------------------------------------------------------------------------------




(iv)    no Interest Period shall extend beyond the Revolving Credit Maturity
Date or the Term Loan Maturity Date, as applicable, and Interest Periods shall
be selected by the Borrower so as to permit the Borrower to make the quarterly
principal installment payments pursuant to Section 4.3 without payment of any
amounts pursuant to Section 5.9; and
(v)    there shall be no more than ten (10) Interest Periods in effect at any
time.
(c)    Default Rate. Subject to Section 12.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under Section
12.1(a), (b), (h) or (i), or (ii) at the election of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, LIBOR
Market Index Rate Loans, Swingline Loans or Letters of Credit, (B) all
outstanding LIBOR Rate Loans and LIBOR Market Index Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans or LIBOR
Market Index Rate Loans until the end of the applicable Interest Period and
thereafter at a rate equal to two percent (2%) in excess of the rate (including
the Applicable Margin) then applicable to Base Rate Loans, and (C) all
outstanding Base Rate Loans and other Obligations arising hereunder or under any
other Loan Document shall bear interest at a rate per annum equal to two percent
(2%) in excess of the rate (including the Applicable Margin) then applicable to
Base Rate Loans or such other Obligations arising hereunder or under any other
Loan Document. Interest shall continue to accrue on the Obligations after the
filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign.
(d)    Interest Payment and Computation. Interest on each Base Rate Loan and
each LIBOR Market Index Rate Loans shall be due and payable in arrears on the
last Business Day of each calendar month commencing December 31, 2012; and
interest on each LIBOR Rate Loan shall be due and payable on the last day of
each Interest Period applicable thereto, and if such Interest Period extends
over three (3) months, at the end of each three (3) month interval during such
Interest Period. All computations of interest for Base Rate Loans when the Base
Rate is determined by the Prime Rate shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All other computations
of fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).
(e)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis. It is the intent hereof that the Borrower not pay or contract to
pay, and that neither the Administrative Agent

48
43360385_8

--------------------------------------------------------------------------------




nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrower
under Applicable Law.
SECTION 5.2    Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time all or
any portion of any outstanding Base Rate Loans or LIBOR Market Index Rate Loans
(other than Swingline Loans) in a principal amount equal to $500,000 or any
whole multiple of $500,000 in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period, (i) convert all or any part
of its outstanding LIBOR Rate Loans in a principal amount equal to $500,000 or a
whole multiple of $500,000 in excess thereof into Base Rate Loans or LIBOR
Market Index Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans; provided that, pursuant to Section 5.1(a), the
LIBOR Rate Loan that constitutes the Term Loan shall be deemed to be continued
as a LIBOR Rate Loan with an Interest Period of one (1) month upon the
expiration of each one (1) month Interest Period. Whenever the Borrower desires
to convert or continue Loans as provided above, the Borrower shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
The Administrative Agent shall promptly notify the affected Lenders of such
Notice of Conversion/Continuation.
SECTION 5.3    Fees.
(a)    Commitment Fee. Commencing on the Closing Date, subject to Section
5.14(f), the Borrower shall pay to the Administrative Agent, for the account of
the Revolving Credit Lenders (other than any Defaulting Lender), a
non-refundable commitment fee (the “Commitment Fee”) at a rate per annum equal
to the amounts set forth under the heading “Commitment Fee” in the definition of
Applicable Margin on the average daily unused portion of the Revolving Credit
Commitment of the Revolving Credit Lenders (other than the Defaulting Lenders,
if any); provided that the amount of outstanding Swingline Loans and Letters of
Credit shall be considered usage of the Revolving Credit Commitment for the
purpose of calculating the Commitment Fee. The Commitment Fee shall be payable
in arrears on the last Business Day of each calendar quarter during the term of
this Agreement commencing December 31, 2012 and ending on the date upon which
all Obligations (other than contingent indemnification obligations not then due)
arising under the Revolving Credit Facility shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or cash collateral or other credit support acceptable to
the Issuing Lender shall have been provided) and the Revolving Credit Commitment
has been terminated. Such Commitment Fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (other than any Defaulting
Lender) pro rata in accordance with such Revolving Credit Lenders’ respective
Revolving Credit Commitment Percentages.

49
43360385_8

--------------------------------------------------------------------------------




(b)    Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. The Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.
SECTION 5.4    Manner of Payment.
(a)    Sharing of Payments. Each payment by the Borrower on account of the
principal of or interest on the Loans (other than Cash Management Swingline
Loans) or of any fee, commission or other amounts (including the Reimbursement
Obligation) payable to the Lenders under this Agreement (or any of them) shall
be made not later than 1:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders entitled to such payment in Dollars, in immediately
available funds and shall be made without any set off, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 12.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day. Any payment received after 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Commitment Percentage in respect of the relevant Credit Facility (or other
applicable share as provided herein) of such payment and shall wire advice of
the amount of such credit to each Lender. Each payment to the Administrative
Agent on account of the principal of or interest on the Swingline Loans or of
any fee, commission or other amounts payable to the Swingline Lender shall be
made in like manner, but for the account of the Swingline Lender. Each payment
to the Administrative Agent of the Issuing Lender’s fees or L/C Participants’
commissions shall be made in like manner, but for the account of the Issuing
Lender or the L/C Participants, as the case may be. Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 5.9, 5.10, 5.11 or 14.3 shall be paid to the Administrative Agent
for the account of the applicable Lender. Subject to Section 5.1(b)(ii), if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.
(b)    Defaulting Lenders. Notwithstanding the foregoing clause (a), if any
Defaulting Lender shall have failed to fund all or any portion of any Revolving
Credit Loan (each such Revolving Credit Loan, an “Affected Loan”), each payment
by the Borrower hereunder shall be applied first to such Affected Loan and the
principal amount and interest with respect to such payment shall be distributed
(i) to each Revolving Credit Lender that is not a Defaulting Lender (each, a
“Non-Defaulting Lender”) pro rata based on the outstanding principal amount of
Affected Loans owing to all Non-Defaulting Lenders, until the principal amount
of all Affected Loans has been repaid in full and (ii) to the extent of any
remaining amount of such payment, to each Revolving Credit Lender as set forth
in clause (a). Each payment made by the Borrower on account of the interest on
any Affected Loans shall be distributed to each Non-Defaulting Lender pro rata
based on the outstanding principal amount of Affected Loans owing to all
Non-Defaulting Lenders.

50
43360385_8

--------------------------------------------------------------------------------




SECTION 5.5    Evidence of Indebtedness.
(a)    Extensions of Credit. The Extensions of Credit made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Term Loan Note and/or Swingline Note, as applicable,
which shall evidence such Lender’s Revolving Credit Loans, Term Loan and/or
Swingline Loans, as applicable, in addition to such accounts or records. Each
Lender may attach schedules to its Notes and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.
(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.
SECTION 5.6    Adjustments. Other than as contemplated by Section 5.14, if any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 14.3)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement, (B) the application of cash collateral provided
for in Section 5.14 or (C) any

51
43360385_8

--------------------------------------------------------------------------------




payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Swingline Loans and
Letters of Credit to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
SECTION 5.7    Administrative Agent’s Clawback.
(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.3(b) and 4.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(b)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,

52
43360385_8

--------------------------------------------------------------------------------




for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, as the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(c)    Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.
SECTION 5.8    Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan, LIBOR Market Index Rate Loan or a Base Rate Loan
as to which the interest rate is determined with reference to LIBOR or a
conversion to or continuation thereof, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan, the LIBOR
Market Index Rate with respect to a proposed LIBOR Market Index Rate Loan or any
Base Rate Loan as to which the interest rate is determined with reference to
LIBOR or (iii) the Required Lenders shall determine (which determination shall
be conclusive and binding absent manifest error) that the LIBOR Rate or LIBOR
Market Index Rate, as applicable, does not adequately and fairly reflect the
cost to such Lenders of making or maintaining such Loans during such Interest
Period (as applicable), then the Administrative Agent shall promptly give notice
thereof to the Borrower. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans, LIBOR Market Index Rate Loans or Base Rate Loan as to
which the interest rate is determined with reference to LIBOR and the right of
the Borrower to convert any Loan to or continue any Loan as a LIBOR Rate Loan, a
LIBOR Market Index Rate Loan or a Base Rate Loan as to which the interest rate
is determined with reference to LIBOR shall be suspended, and (i) in the case of
LIBOR Rate Loans, the Borrower shall either (A) repay in full (or cause to be
repaid in full) the then outstanding principal amount of each such LIBOR Rate
Loan together with accrued interest thereon (subject to Section 5.1(d)), on the
last day of the then current Interest Period applicable to such LIBOR Rate Loan;
or (B) convert the then outstanding principal amount of each such LIBOR Rate
Loan to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR as of the last day of such Interest Period; (ii) in the case
of LIBOR Market Index Rate Loans, the Borrower shall either (A) repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Market Index Rate Loan together with accrued interest thereon; or (B)
convert the then outstanding principal amount of each such LIBOR Market Index
Rate Loan to a Base Rate Loan as to which the interest rate is

53
43360385_8

--------------------------------------------------------------------------------




not determined by reference to LIBOR; or (iii) in the case of Base Rate Loans as
to which the interest rate is determined by reference to LIBOR, the Borrower
shall convert the then outstanding principal amount of each such Loan to a Base
Rate Loan as to which the interest rate is not determined by reference to LIBOR
as of the last day of such Interest Period.
(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, any LIBOR Market Index Rate Loan, or any Base Rate
Loan as to which the interest rate is determined by reference to LIBOR, such
Lender shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the Borrower and the other
Lenders. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, (i) the obligations of the Lenders to make
LIBOR Rate Loans, LIBOR Market Index Rate Loans or Base Rate Loans as to which
the interest rate is determined by reference to LIBOR, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or a LIBOR Market Index Rate
Loan or continue any Loan as a LIBOR Rate Loan, a LIBOR Market Index Rate Loan
or a Base Rate Loan as to which the interest rate is determined by reference to
LIBOR shall be suspended and thereafter the Borrower may select only Base Rate
Loans as to which the interest rate is not determined by reference to LIBOR
hereunder, (ii) all Base Rate Loans shall cease to be determined by reference to
LIBOR and (iii) if any of the Lenders may not lawfully continue to maintain a
LIBOR Rate Loan to the end of the then current Interest Period applicable
thereto, the applicable Loan shall immediately be converted to a Base Rate Loan
as to which the interest rate is not determined by reference to LIBOR for the
remainder of such Interest Period.
SECTION 5.9    Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.
SECTION 5.10    Increased Costs.

54
43360385_8

--------------------------------------------------------------------------------




(a)    Increased Costs Generally. If any Change in Law shall:
(vi)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate or LIBOR Market Index Rate, as applicable) or the Issuing Lender;
(vii)    subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan or any LIBOR Market
Index Rate Loan made by it, or change the basis of taxation of payments to such
Lender or the Issuing Lender in respect thereof (except for Indemnified Taxes
covered by Section 5.11 and the imposition of, or any change in the rate of any
Excluded Tax payable by such Lender or the Issuing Lender); or
(viii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans or any LIBOR Market Index Rate Loan made by such Lender or any Letter
of Credit or participation therein; and the result of any of the foregoing shall
be to increase the cost to such Lender of making, converting into or maintaining
any LIBOR Rate Loan or any LIBOR Market Index Rate Loan (or of maintaining its
obligation to make any such LIBOR Rate Loan or LIBOR Market Index Rate Loan), or
to increase the cost to such Lender or the Issuing Lender of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon written request
of such Lender or the Issuing Lender, the Borrower shall promptly pay to any
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment of such Lender or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by the Issuing Lender, to
a level below that which such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or the Issuing Lender’s policies
and the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time upon written request of
such Lender or such Issuing Lender the Borrower shall promptly pay to such
Lender or the Issuing Lender, as the case may be, such additional amount

55
43360385_8

--------------------------------------------------------------------------------




or amounts as will compensate such Lender or the Issuing Lender or such Lender’s
or the Issuing Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 5.10 and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section 5.10 shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section 5.10 for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
SECTION 5.11    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes; provided that if the Borrower shall be required by Applicable Law to
deduct any Indemnified Taxes from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
5.11) the Administrative Agent, the applicable Lender or the Issuing Lender, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.11) paid by the Administrative Agent, such Lender or the
Issuing Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that the Borrower shall not be obligated to
indemnify the Administrative Agent, any Lender or the Issuing Lender for

56
43360385_8

--------------------------------------------------------------------------------




any amount in respect of any such penalties, interest or reasonable expenses if
written demand therefor was not made by the Administrative Agent, such Lender or
the Issuing Lender within 180 days from the date on which such party makes
payment for such penalties, interest or expenses; provided further that the
foregoing limitation shall not apply to any such penalties, interest or
reasonable expenses arising out of the retroactive application of any such
Indemnified Tax. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 14.10(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding Tax under the law of the jurisdiction in which
the Borrower is resident for Tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for Tax purposes of the United States, any Foreign Lender shall

57
43360385_8

--------------------------------------------------------------------------------




deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
(i)    duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income Tax treaty to which the United States is a party,
(ii)    duly completed copies of IRS Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (A) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (B) duly
completed copies of IRS Form W-8BEN, or
(iv)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
(g)    Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the Issuing Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 5.11, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 5.11 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender or the Issuing Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the Issuing Lender, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its Tax returns (or any other information relating to its
Taxes which it deems confidential) to the Borrower or any other Person.
(h)    Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 5.11 shall survive the payment in full of the Obligations and the
termination of the Revolving Credit Commitment.

58
43360385_8

--------------------------------------------------------------------------------




SECTION 5.12    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
5.10 or Section 5.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.11, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 5.12(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 14.10), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 14.10;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

59
43360385_8

--------------------------------------------------------------------------------




(c)    Miscellaneous. A Lender shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
SECTION 5.13    [Intentionally Omitted].
SECTION 5.14    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 14.2.
(b)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, or otherwise,
and including any amounts made available to the Administrative Agent for the
account of such Defaulting Lender pursuant to Section 14.3), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lender and/or the
Swingline Lender hereunder; third, if so determined by the Administrative Agent
or requested by the Issuing Lender and/or the Swingline Lender, to be held as
cash collateral for future funding obligations of such Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to (A) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans and funded participations under this Agreement
and (B) cash collateralize the Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit and
Swingline Loans issued under this Agreement; sixth, to the payment of any
amounts owing to the Administrative Agent, the Lenders, the Issuing Lender or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by the Administrative Agent, any Lender, the Issuing
Lender or the Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans or funded participations in Swingline Loans
or Letters of Credit in respect of which such Defaulting Lender has not fully
funded its appropriate share and (2) such Loans were made or the related Letters
of Credit or Swingline Loans were issued at a time when the conditions set forth
in Section 6.2 were satisfied or waived, such

60
43360385_8

--------------------------------------------------------------------------------




payment shall be applied solely to pay the Loans of, and funded participations
in Swingline Loans or Letters of Credit owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Swingline Loans or Letters of Credit owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 5.14(b) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(c)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Section 2.2(b) and Section 3.4, the “Revolving Credit Commitment
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Credit Commitment of such Defaulting Lender; provided
that (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (A) the Revolving
Credit Commitment of that non-Defaulting Lender minus (B) the aggregate
outstanding principal amount of the Revolving Loans of that Lender.
(d)    Cash Collateral for Letters of Credit. Promptly on demand by the Issuing
Lender or the Administrative Agent from time to time, the Borrower shall deliver
to the Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure with respect to the Issuing Lender (after giving effect to
Section 5.14(c)) on terms reasonably satisfactory to the Administrative Agent
and the Issuing Lender (and such cash collateral shall be in Dollars). Any such
cash collateral shall be deposited in a separate account with the Administrative
Agent, subject to the exclusive dominion and control of the Administrative
Agent, as collateral (solely for the benefit of the Issuing Lender) for the
payment and performance of each Defaulting Lender’s Revolving Credit Commitment
Percentage of outstanding L/C Obligations. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Lender immediately
for each Defaulting Lender’s Revolving Credit Commitment Percentage of any
drawing under any Letter of Credit which has not otherwise been reimbursed by
the Borrower (including, without limitation, through a Revolving Credit Loan) or
such Defaulting Lender.
(e)    Prepayment of Swingline Loans. Promptly on demand by the Swingline Lender
or the Administrative Agent from time to time, the Borrower shall prepay
Swingline Loans in an amount of all Fronting Exposure with respect to the
Swingline Lender (after giving effect to Section 5.14(c)).
(f)    Certain Fees. For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender (i) shall not be entitled to receive any
commitment fee pursuant to Section 5.3 (and the Borrower shall not be required
to pay any such fee that otherwise would have been required

61
43360385_8

--------------------------------------------------------------------------------




to have been paid to such Defaulting Lender) and (ii) shall not be entitled to
receive any letter of credit commissions pursuant to Section 3.3(a) otherwise
payable to the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided cash collateral or
other credit support arrangements satisfactory to the Issuing Lender pursuant to
Section 5.14(d), but instead, the Borrower shall pay to the non-Defaulting
Lenders the amount of such letter of credit commissions in accordance with the
upward adjustments in their respective Revolving Credit Commitment Percentages
allocable to such Letter of Credit pursuant to Section 5.14(c), with the balance
of such fee, if any, payable to the Issuing Lender for its own account.
(g)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with the Commitments under the
applicable Credit Facility (without giving effect to Section 5.14(c)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
ARTICLE VI
CONDITIONS OF CLOSING AND BORROWING
SECTION 6.1    Conditions to Closing and the Initial Extensions of Credit. The
obligation of the Lenders to make the initial Loans or issue or participate in
the initial Letters of Credit, if any, is subject to the satisfaction of each of
the following conditions:
(a)    Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Term Loan Lender requesting a Term Loan Note, a Swingline
Note in favor of the Swingline Lender (if requested thereby) and the Security
Documents, together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto and shall be in full force and effect.
(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    Officer’s Certificate. A certificate from a Responsible Officer (solely
in its capacity as a Responsible Officer) of the Borrower certifying that (A)
since the date of

62
43360385_8

--------------------------------------------------------------------------------




execution of the Purchase Agreement, there has not occurred a Thomas Material
Adverse Effect and (B) the conditions set forth in Section 6.1 and Section
6.2(a) have been satisfied.
(ii)    Certificates of Secretary and Organizational Documents. With respect to
each Credit Party, a certificate of a Responsible Officer of each such Person
certifying as to the incumbency and genuineness of the signature of each officer
of such Person executing Loan Documents to which it is a party and certifying
that attached thereto is a true, correct and complete copy of (A) the articles
or certificate of incorporation or formation of such Person and all amendments
thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of incorporation or formation, (B) the bylaws or other
governing document of such Person as in effect on the Closing Date,
(C) resolutions duly adopted by the board of directors (or other governing body)
of such Person authorizing the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).
(iii)    Certificates of Good Standing. With respect to each Credit Party,
certificates as of a recent date of the good standing of each such Person under
the laws of its jurisdiction of incorporation or formation and, to the extent
requested by the Administrative Agent, each other jurisdiction where such Person
is qualified to do business and, to the extent available, a certificate of the
relevant taxing authorities of such jurisdictions certifying that such Person
has filed required tax returns and owes no delinquent taxes.
(iv)    Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Lenders shall request.
(v)    Tax Forms. Copies of the United States IRS forms required by
Section 5.11(e).
(c)    Thomas Acquisition.
(i)    Consummation of Thomas Acquisition. The Thomas Acquisition shall be
consummated substantially concurrently with the initial Extensions of Credit in
accordance with the Thomas Purchase Agreement without giving effect to any
amendments, modifications or waivers thereof that are materially adverse to the
interests of the Lenders (as reasonably determined by the Arranger, it being
understood that, without limitation, any reduction in the amount of the purchase
price greater than fifteen percent (15%), any increase in the amount of the
purchase price, the third party beneficiary rights applicable to the
Administrative Agent, the Arranger and the Lenders or the governing law shall be
deemed to be materially adverse to the interests of the Lenders) unless approved
by the Arranger.
(ii)    Thomas Purchase Agreement Documentation. Receipt by the Arranger of a
true, correct and fully executed copy of the Thomas Purchase Agreement, together
with all of the exhibits, schedules and annexes thereto.

63
43360385_8

--------------------------------------------------------------------------------




(iii)    Thomas Purchase Agreement Representations and Warranties. Each of the
representations made by Thomas, the Thomas Seller or their respective
Subsidiaries or Affiliates or with respect to Thomas or its Subsidiaries or
their respective businesses in the Thomas Purchase Agreement that are material
to the interests of the Lenders are accurate, but only to the extent that, in
the event of a breach of such representations, the Borrower or its Affiliates
have the right to terminate their respective obligations under the Thomas
Purchase Agreement or otherwise decline to close the Thomas Acquisition as a
result of a breach of any such representations or any such representations not
being accurate (determined without regard to any notice requirement).
(iv)    Purchase Price. The aggregate purchase price for the Thomas Acquisition
shall not exceed $167,000,000.
(d)    Personal Property Collateral.
(i)    Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).
(ii)    Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the Capital
Stock pledged pursuant to the Security Documents, together with an undated stock
power for each such certificate duly executed in blank by the registered owner
thereof and (B) each original promissory note pledged, and required to be
delivered to the Administrative Agent, pursuant to the Security Documents,
together with an undated endorsement for each such promissory note duly executed
in blank by the holder thereof.
(iii)    Lien Search. The Administrative Agent shall have received the results
of a Lien search (including a search as to judgments, pending litigation,
bankruptcy, tax and intellectual property matters), in form and substance
reasonably satisfactory thereto, made against the Credit Parties under the
Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit Party, indicating among other things that the assets of each such Credit
Party are free and clear of any Lien (except for Permitted Liens).
(iv)    Hazard and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property hazard, business interruption and
liability insurance covering each Credit Party, evidence of payment of all
insurance premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee on all
policies for property hazard insurance and as additional insured

64
43360385_8

--------------------------------------------------------------------------------




on all policies for liability insurance), and if requested by the Administrative
Agent, copies of such insurance policies.
(v)    Other Collateral Documentation. The Administrative Agent shall have
received any documents reasonably requested thereby or as required by the terms
of the Security Documents to evidence its security interest in the Collateral
(including, without limitation, any landlord waivers or collateral access
agreements, filings evidencing a security interest in any intellectual property
included in the Collateral, notices and assignments of claims required under
Applicable Laws, bailee or warehouseman letters or filings with the FCC or any
other applicable Governmental Authority).
Notwithstanding anything to the contrary in this clause (d), to the extent any
security interest in any Collateral (other than security interests that may be
perfected by (i) the filing of a financing statement under any applicable UCC
and (ii) the delivery of certificates evidencing the Equity Interests required
to be pledged pursuant to the Loan Documents) is not or cannot be perfected on
the Closing Date after the Credit Parties’ use of commercially reasonable
efforts to do so, then the perfection of such security interests shall not
constitute a condition precedent to the availability of the initial Extensions
of Credit, but instead shall be required to be delivered after the Closing Date
pursuant to Section 6.3).
(e)    Governmental and Third Party Approvals. The Credit Parties shall have
received all governmental, shareholder and third party consents and approvals
necessary in connection with Credit Facility and all such governmental,
shareholder and third party consents and approvals shall be in full force and
effect.
(f)    Financial Matters.
(i)    Pro Forma Financial Statements. The Administrative Agent shall have
received pro forma unaudited consolidated financial statements for the Borrower
and its Subsidiaries for the four fiscal quarter period ending on the last day
of the most recent fiscal quarter ending at least forty-five (45) days before
the Closing Date giving pro forma effect to the Transactions and a pro forma
balance sheet of the Borrower and its subsidiaries as of the Closing Date giving
pro forma effect to the Transactions.
(ii)    Financial Projections. The Administrative Agent shall have received
projections prepared by management of the Borrower, of balance sheets, annual
income statements and cash flow statements on an annual basis for each year
after the Closing Date during the term of the Credit Facility (and except as
disclosed promptly after discovery which will not be inconsistent with
information provided to the Arranger prior to November 26, 2012).
(iii)    Solvency Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by the chief financial officer
of the Borrower, that, after giving effect to the Transactions, each Credit
Party is Solvent.

65
43360385_8

--------------------------------------------------------------------------------




(iv)    Payment at Closing. The Borrower shall have paid (A) to the
Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 5.3 and any other accrued and unpaid fees or commissions
due hereunder, (B) all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.
(g)    Revolving Credit Facility Availability. After giving effect to all
Extensions of Credit occurring on the Closing Date, the Borrower shall have
unused Revolving Credit Commitments of not less than $10,000,000.
(h)    Miscellaneous.
(i)    Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the Borrower in accordance with Section 2.3(a) and
Section 4.2, and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.
(ii)    Existing Indebtedness. All existing Indebtedness of the Borrower and its
Subsidiaries (including Indebtedness evidenced by the Existing Credit Agreement,
but excluding Indebtedness permitted pursuant to Section 11.1) shall be repaid
in full and terminated and all collateral security therefor shall be released,
and the Administrative Agent shall have received pay-off letters in form and
substance satisfactory to it evidencing such repayment, termination and release.
(iii)    PATRIOT Act. At least five (5) Business Days prior to the Closing Date,
the Borrower and each of the Subsidiary Guarantors shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
the Act, applicable “know your customer” and anti-money laundering rules and
regulations, but only to the extent that such documentation or other information
was requested at least ten (10) Business Days prior to the Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 13.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

66
43360385_8

--------------------------------------------------------------------------------




SECTION 6.2    Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or the Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:
(a)    Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects (except to the extent that any such
representation and warranty is subject to a materiality or Material Adverse
Effect qualifier, in which case it shall be true and correct in all respects) on
and as of such borrowing, continuation, conversion, issuance or extension date
with the same effect as if made on and as of such date, except for any
representation and warranty made as of an earlier date, which representation and
warranty shall remain true and correct in all material respects (except to the
extent that any such representation and warranty is subject to a materiality or
Material Adverse Effect qualifier, in which case it shall be true and correct in
all respects) as of such earlier date; provided that the only representations
and warranties under this Agreement or the other Loan Documents the accuracy of
which shall be a condition to the availability of the initial Extensions of
Credit shall be the Specified Representations.
(b)    No Existing Default. With respect to any Revolving Credit Loan or
Swingline Loan made, converted or continued, or Letter of Credit issued or
extended, after the Closing Date, no Default or Event of Default shall have
occurred and be continuing (i) on the borrowing, continuation or conversion date
with respect to such Loan or after giving effect to the Loans to be made,
continued or converted on such date or (ii) on the issuance or extension date
with respect to such Letter of Credit or after giving effect to the issuance or
extension of such Letter of Credit on such date.
(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.3(a), Section 4.2 or Section 5.2, as applicable.
SECTION 6.3    Post Closing Conditions.
(a)    Within thirty (30) days after the Closing Date (as such time period may
be extended by the Administrative Agent in its sole discretion):
(i)    subject to Section 4.6 of the Collateral Agreement, the Administrative
Agent shall have received control agreements, in form and substance reasonably
satisfactory to the Administrative Agent, duly executed by the applicable Credit
Party (other than Thomas), the Administrative Agent and each depository bank or
Securities Intermediary (as defined in the Collateral Agreement), as applicable,
at which a Deposit Account (as defined in the Collateral Agreement) owned by the
applicable Credit Party (other than Thomas) that is not a Specified Deposit
Account (as defined in the Collateral Agreement) or a Securities Account (as
defined in the Collateral Agreement) owned by the applicable Credit Party (other
than Thomas) that is not Specified Investment Property (as defined in the
Collateral Agreement), as the case may be, is maintained, which shall be
sufficient to, amongst other things, establish

67
43360385_8

--------------------------------------------------------------------------------




Control (as defined in the applicable UCC) over such Deposit Account or such
Securities Account;
(ii)    the Administrative Agent shall have received copies of insurance
policies or certificates of insurance of the Credit Parties (including Thomas)
evidencing insurance coverage meeting the requirements set forth in the Loan
Documents, including appropriate endorsements to insurance policies naming the
Administrative Agent as additional insured (in the case of liability insurance)
or lender’s loss payee (in the case of hazard insurance) on behalf of the
Lenders; and
(iii)    the Administrative Agent shall have received the results of a Lien
search, in form and substance reasonably satisfactory thereto, made against each
Person listed on Schedule 6.3(a)(iii) under the Uniform Commercial Code as in
effect in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of such Person, indicating among other things that (A) if all of the
assets of such Persons were acquired by the Credit Parties, the assets of each
such Person were as of the date of such acquisition free and clear of any Lien
(except for Permitted Liens); or (B) if only certain assets of such Persons were
acquired by the Credit Parties, the assets so acquired from such Person were, as
of the date of such acquisition, free and clear of any Lien (except for
Permitted Liens).
(b)    Within ninety (90) days after the Closing Date (as such time period may
be extended by the Administrative Agent in its sole discretion), subject to
Section 4.6 of the Collateral Agreement, the Administrative Agent shall have
received control agreements, in form and substance reasonably satisfactory to
the Administrative Agent, duly executed by Thomas, the Administrative Agent and
each depository bank or Securities Intermediary (as defined in the Collateral
Agreement), as applicable, at which a Deposit Account (as defined in the
Collateral Agreement) owned by Thomas that is not a Specified Deposit Account
(as defined in the Collateral Agreement) or a Securities Account (as defined in
the Collateral Agreement) owned by Thomas that is not Specified Investment
Property (as defined in the Collateral Agreement), as the case may be, is
maintained, which shall be sufficient to, amongst other things, establish
Control (as defined in the applicable UCC) over such Deposit Account or such
Securities Account.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:
SECTION 7.1    Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being and hereafter proposed to be conducted and (c) is duly

68
43360385_8

--------------------------------------------------------------------------------




qualified and authorized to do business in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization except in jurisdictions where the failure to be
so qualified or in good standing could not reasonably be expected to result in a
Material Adverse Effect. The jurisdictions in which each Credit Party and each
Subsidiary thereof are organized and qualified to do business as of the Closing
Date are described on Schedule 7.1.
SECTION 7.2    Ownership. Each Subsidiary of the Borrower as of the Closing Date
is listed on Schedule 7.2. All outstanding shares have been duly authorized and
validly issued and are fully paid and nonassessable, with no personal liability
attaching to the ownership thereof, and not subject to any preemptive or similar
rights, except as described in Schedule 7.2. The shareholders or other owners,
as applicable, of each of the Borrower’s Subsidiaries which are not traded on a
public exchange and the number of shares owned by each as of the Closing Date
are described on Schedule 7.2. As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of any Credit Party or any Subsidiary thereof, except as described on
Schedule 7.2.
SECTION 7.3    Authorization; Enforceability. Each Credit Party and each
Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by Debtor Relief Laws from time to time in effect which affect
the enforcement of creditors’ rights in general and the availability of
equitable remedies.
SECTION 7.4    Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of the Loan Documents to which each such Person is a party,
in accordance with their respective terms, the Extensions of Credit hereunder
and the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof where the failure to obtain such Governmental Approval or
such violation could reasonably be expected to have a Material Adverse Effect,
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could reasonably be
expected to have a Material Adverse Effect, (d) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Permitted Liens or
(e) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other

69
43360385_8

--------------------------------------------------------------------------------




Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement other than (i) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (ii) consents or filings under the
UCC and (iii) filings with the United States Copyright Office and/or the United
States Patent and Trademark Office.
SECTION 7.5    Compliance with Law; Governmental Approvals. Each Credit Party
and each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened attack by direct or collateral
proceeding, (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (a), (b)
or (c) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect.
SECTION 7.6    Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all federal, state, local and other
tax returns required by Applicable Law to be filed, and has paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable (other than any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party). Such returns accurately
reflect in all material respects all liability for taxes of any Credit Party or
any Subsidiary thereof for the periods covered thereby. Except as set forth on
Schedule 7.6, there is no ongoing audit or examination or, to the knowledge of
the Borrower, other investigation by any Governmental Authority of the tax
liability of any Credit Party or any Subsidiary thereof. No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party and (b) Permitted Liens). The charges, accruals and
reserves on the books of each Credit Party and each Subsidiary thereof in
respect of federal, state, local and other taxes for all Fiscal Years and
portions thereof since the organization of any Credit Party or any Subsidiary
thereof are in the judgment of the Borrower adequate, and the Borrower does not
anticipate any additional taxes or assessments for any of such years.
SECTION 7.7    Intellectual Property Matters. Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business. No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or

70
43360385_8

--------------------------------------------------------------------------------




termination of any such rights, and no Credit Party nor any Subsidiary thereof
is liable to any Person for infringement under Applicable Law with respect to
any such rights as a result of its business operations except as could not
reasonably be expected to have a Material Adverse Effect.
SECTION 7.8    Environmental Matters.
(a)    To the knowledge of each Credit Party, the properties owned, leased or
operated by each Credit Party and each Subsidiary thereof now or in the past do
not contain, and to their knowledge have not previously contained, any Hazardous
Materials in amounts or concentrations which (i) constitute or constituted a
material violation of applicable Environmental Laws (except for amounts which
have been remediated in accordance with Environmental Laws) or (ii) could
reasonably be expected to give rise to material liability under applicable
Environmental Laws;
(b)    To the knowledge of the Borrower and its Subsidiaries, each Credit Party
and each Subsidiary thereof and such properties and all operations conducted in
connection therewith are in material compliance, and have been in material
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
reasonably be expected to interfere with the continued operation of such
properties or impair the fair saleable value thereof;
(c)    No Credit Party nor any Subsidiary thereof has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws, nor does any Credit Party or any Subsidiary thereof
have knowledge or reason to believe that any such notice will be received or is
being threatened, except where such violation, alleged violation,
non-compliance, liability or potential liability which is the subject of such
notice could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect;
(d)    To the knowledge of the Borrower and its Subsidiaries, Hazardous
Materials have not been transported or disposed of to or from the properties
owned, leased or operated by any Credit Party or any Subsidiary thereof in
violation of, or in a manner or to a location which could give rise to material
liability under, Environmental Laws, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner that could reasonably be expected to give rise
to material liability under, any applicable Environmental Laws;
(e)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Credit Party, any Subsidiary thereof or
such properties or such operations that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and

71
43360385_8

--------------------------------------------------------------------------------




(f)    There has been no release, or to the Borrower’s knowledge, threat of
release, of Hazardous Materials at or from properties owned, leased or operated
by any Credit Party or any Subsidiary, now or in the past, in violation of or in
amounts or in a manner that could give rise to material liability under
Environmental Laws and that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
SECTION 7.9    Employee Benefit Matters.
(a)    As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains
or contributes to, or has any obligation under, any Employee Benefit Plans other
than those identified on Schedule 7.9;
(b)    Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
of the Code has not yet expired and except where a failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Each Employee
Benefit Plan that is intended to be qualified under Section 401(a) of the Code
has been determined by the IRS to be so qualified, and each trust related to
such plan has been determined to be exempt under Section 501(a) of the Code
except for such plans that have not yet received determination letters but for
which the remedial amendment period for submitting a determination letter has
not yet expired or for which no letter is required because such Employee Benefit
Plan is a prototype plan. No liability has been incurred by any Credit Party or
any ERISA Affiliate which remains unsatisfied for any taxes or penalties with
respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect;
(c)    As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under Section
436 of the Code, nor has any funding waiver from the IRS been received or
requested with respect to any Pension Plan, nor has there been any failure to
meet the minimum funding standards of Sections 412 or 430 of the Code, nor has
any Credit Party or any ERISA Affiliate failed to make any contributions or to
pay any amounts due and owing as required by Sections 412 or 430 of the Code,
Section 302 of ERISA or the terms of any Pension Plan prior to the due dates of
such contributions under Sections 412 or 430 of the Code or Section 302 of
ERISA, nor has there been any event requiring any disclosure under Section
4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;
(d)    Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
Credit Party nor any ERISA Affiliate has: (i) engaged in a nonexempt prohibited
transaction described in Section 406 of the ERISA or Section 4975 of the Code,
(ii) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(iii) failed to make a required contribution or payment to a Multiemployer Plan,
or (iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code;

72
43360385_8

--------------------------------------------------------------------------------




(e)    No Termination Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or Multiemployer Plan, as applicable; and
(f)    Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than benefit claims in the
ordinary course of business), lawsuit and/or investigation is existing or, to
the best of the knowledge of the Borrower after due inquiry, threatened
concerning or involving any (i) employee welfare benefit plan (as defined in
Section 3(1) of ERISA) currently maintained or contributed to by any Credit
Party or any ERISA Affiliate, (ii) Pension Plan or (iii) Multiemployer Plan.
SECTION 7.10    Margin Stock.
(a)    No Credit Party nor any Subsidiary thereof is engaged principally or as
one of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board of Governors of the
Federal Reserve System). No part of the proceeds of any of the Loans or Letters
of Credit will be used for purchasing or carrying margin stock or for any
purpose which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors. If requested by any Lender
(through the Administrative Agent) or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form U
1 referred to in Regulation U.
(b)    Following the application of the proceeds of each Extension of Credit,
not more than twenty-five percent (25%) of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 11.2 or Section 11.5 or subject to
any restriction contained in any agreement or instrument between any Credit
Party and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 12.1(f) will be “margin stock”.
SECTION 7.11    Government Regulation. No Credit Party nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended) and no Credit Party nor any Subsidiary thereof is, or after
giving effect to any Extension of Credit will be, subject to regulation under
the Interstate Commerce Act, as amended, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.
SECTION 7.12    Employee Relations. No Credit Party or any Subsidiary thereof is
party to any collective bargaining agreement, nor has any labor union been
recognized as the representative of its employees except as set forth on
Schedule 7.12. The Borrower knows of no pending or threatened strikes, work
stoppage or other collective labor disputes involving its employees or those of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

73
43360385_8

--------------------------------------------------------------------------------




SECTION 7.13    Burdensome Provisions. The Credit Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Capital Stock to the Borrower
or any Subsidiary or to transfer any of its assets or properties to the Borrower
or any other Subsidiary in each case other than existing under or by reason of
the Loan Documents or Applicable Law.
SECTION 7.14    Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(f)(i) are complete and correct and
fairly present in all material respects, on a Consolidated basis, the assets,
liabilities and financial position of the Borrower and its Subsidiaries as at
such dates, and the results of the operations and changes of financial position
for the periods then ended (other than customary year-end adjustments for
unaudited financial statements). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP.
Such financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP. The projections delivered pursuant to Section 5.2(f)(ii)
and the pro forma financial statements delivered pursuant to Section 6.1(f)(ii)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions are believed to be reasonable in light of then existing
conditions except that such financial projections and statements shall be
subject to normal year end closing and audit adjustments.
SECTION 7.15    No Material Adverse Change. Since December 31, 2011, there has
been no material adverse change in the properties, business, operations,
condition (financial or otherwise), assets or liabilities (whether actual or
contingent) of the Borrower and its Subsidiaries taken as a whole and no event
has occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect.
SECTION 7.16    Solvency. The Credit Parties, on a Consolidated basis, are
Solvent.
SECTION 7.17    Titles to Properties. As of the Closing Date, the real property
listed on Schedule 7.17 constitutes all of the real property that is owned,
leased, subleased or used by any Credit Party or any of its Subsidiaries. Each
Credit Party and each Subsidiary thereof has such title to the real property
owned or leased by it as is necessary to the conduct of its business and valid
and legal title to all of its personal property and assets, except those which
have been disposed of by the Credit Parties and their Subsidiaries subsequent to
such date which dispositions have been in the ordinary course of business or as
otherwise expressly permitted hereunder.
SECTION 7.18    Insurance. The properties of each Credit Party and each
Subsidiary thereof are insured with financially sound and reputable insurance
companies not Affiliates of the Credit Parties and their Subsidiaries, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in locations where the Credit Parties and their Subsidiaries operate.

74
43360385_8

--------------------------------------------------------------------------------




SECTION 7.19    Liens. None of the properties and assets of any Credit party or
any Subsidiary thereof is subject to any Lien, except Permitted Liens. No Credit
Party or any Subsidiary thereof has signed any financing statement or any
security agreement authorizing any secured party thereunder to file any
financing statement, except to perfect those Permitted Liens.
SECTION 7.20    Indebtedness and Guaranty Obligations. Schedule 7.20 is a
complete and correct listing of all Indebtedness and Guaranty Obligations of the
Credit Parties and their respective Subsidiaries as of the Closing Date in
excess of $100,000. The Credit Parties and their respective Subsidiaries have
performed and are in compliance with all of the material terms of such
Indebtedness and Guaranty Obligations and all instruments and agreements
relating thereto, and no default or event of default, or event or condition
which with notice or lapse of time or both would constitute such a default or
event of default on the part of any of the Credit Parties or any of their
respective Subsidiaries exists with respect to any such Indebtedness or Guaranty
Obligation, which could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
SECTION 7.21    Litigation. There are no actions, suits or proceedings pending
nor, to the knowledge of the Borrower, threatened against or in any other way
relating adversely to or affecting any Credit Party or any Subsidiary thereof or
any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority that (a) has or could reasonably
be expected to have a Material Adverse Effect, or (b) materially adversely
affects any transaction contemplated hereby.
SECTION 7.22    Absence of Defaults. No event has occurred or is continuing
(a) which constitutes a Default or an Event of Default, or (b) which constitutes
an event of default by any Credit Party or any Subsidiary thereof under any
judgment, decree or order to which any Credit Party or any Subsidiary thereof is
a party or by which any Credit Party or any Subsidiary thereof or any of their
respective properties may be bound or which would require any Credit Party or
any Subsidiary thereof to make any payment thereunder prior to the scheduled
maturity date therefore that, in any case under this clause (ii), could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
SECTION 7.23    Anti-Terrorism; Anti-Money Laundering. No Credit Party nor any
of its Subsidiaries (a) is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States (50
U.S.C. App. §§ 1 et seq.), (b) is in violation of (i) the Trading with the Enemy
Act, (ii) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation
or executive order relating thereto or (iii) the PATRIOT Act or (c) is a
Sanctioned Person. No part of the proceeds of any Extension of Credit hereunder
will be used directly or indirectly to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.
SECTION 7.24    Investment Bankers’ and Similar Fees. No Credit Party has any
obligation to any Person in respect of any finders’, brokers’, investment
banking or other similar fee in connection with any of the Transactions.

75
43360385_8

--------------------------------------------------------------------------------




SECTION 7.25    Disclosure. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any Credit Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that forward looking and
estimated information, including projections, are subject to significant
uncertainties and contingencies).
ARTICLE III
FINANCIAL INFORMATION AND NOTICES
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired and the Commitments terminated, unless
consent has been obtained in the manner set forth in Section 14.2, the Credit
Parties will furnish or cause to be furnished to the Administrative Agent at the
Administrative Agent’s Office at the address set forth in Section 14.1 and to
the Lenders at their respective addresses as set forth on the Register, or such
other office as may be designated by the Administrative Agent and Lenders from
time to time:
SECTION 8.1    Financial Statements and Projections.
(a)    Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three fiscal quarters of each Fiscal
Year (commencing with the fiscal quarter ended March 31, 2013), an unaudited
Consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
and consolidating statements of income, retained earnings and cash flows and a
report containing management’s discussion and analysis of such financial
statements for the fiscal quarter then ended and that portion of the Fiscal Year
then ended, including the notes thereto, all in reasonable detail setting forth
in comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated and consolidating basis as of their respective
dates and the results of operations of the Borrower and its Subsidiaries for the
respective periods then ended, subject to normal year end adjustments and the
absence of footnotes. Delivery by the Borrower to the Administrative Agent and
the Lenders of Borrower’s quarterly report to the SEC on Form 10-Q with respect
to any fiscal quarter, or the availability of such quarterly report on EDGAR
Online or any other publicly available database, within the period specified
above shall

76
43360385_8

--------------------------------------------------------------------------------




be deemed to be compliance by the Borrower with this Section 8.1(a), provided
that in the case of a posting on EDGAR Online or any other applicable database,
the Borrower shall promptly notify the Administrative Agent (by telecopy or
electronic mail) of the availability of such documents and the website of such
database. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent. Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
(b)    Annual Financial Statements. As soon as practicable and in any event
within one hundred twenty (120) days (or, if earlier, on the date of any
required public filing thereof) after the end of each Fiscal Year (commencing
with the fiscal year ended December 31, 2012), an audited Consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated and consolidating statements of
income, retained earnings and cash flows and a report containing management’s
discussion and analysis of such financial statements for the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
an independent certified public accounting firm of recognized national standing
acceptable to the Administrative Agent, and accompanied by a report thereon by
such certified public accountants that is not qualified with respect to scope
limitations imposed by the Borrower or any of its Subsidiaries or with respect
to accounting principles followed by the Borrower or any of its Subsidiaries not
in accordance with GAAP. Delivery by the Borrower to the Administrative Agent
and the Lenders of Borrower’s annual report to the SEC on Form 10-K with respect
to any fiscal year, or the availability of such annual report on EDGAR Online or
any other publicly available database, within the period specified above shall
be deemed to be compliance by the Borrower with this Section 8.1(b), provided
that in the case of a posting on EDGAR Online or any other applicable database,
the Borrower shall promptly notify the Administrative Agent (by telecopy or
electronic mail) of the availability of such documents and the website of such
database. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent. Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
SECTION 8.2    Officer’s Compliance Certificate. At each time financial
statements are delivered pursuant to Sections 8.1(a) or (b) and at such other
times as the Administrative Agent shall reasonably request, an Officer’s
Compliance Certificate.

77
43360385_8

--------------------------------------------------------------------------------




SECTION 8.3    Other Reports.
(a)    Promptly upon receipt thereof, copies of all reports, if any, submitted
to any Credit Party, any Subsidiary thereof or any of their respective boards of
directors by their respective independent public accountants in connection with
their auditing function, including, without limitation, any management report
and any management responses thereto;
(b)    Promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the Act), as from time to time reasonably requested by the
Administrative Agent or any Lender; and
(c)    Such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
SECTION 8.4    Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) telephonic and written notice of:
(a)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses that if adversely
determined could reasonably be expected to result in a Material Adverse Effect;
(b)    any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;
(c)    any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof
which in any such case could reasonably be expected to have a Material Adverse
Effect;
(d)    any attachment, judgment, lien, levy or order exceeding the Threshold
Amount that may be assessed against or threatened against any Credit Party or
any Subsidiary thereof;
(e)    (i) any Default or (ii) any Event of Default;
(f)    (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the

78
43360385_8

--------------------------------------------------------------------------------




Borrower obtaining knowledge or reason to know that any Credit Party or any
ERISA Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA;
(g)    any event which makes any of the representations set forth in Article VII
that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Article VII that is not subject to materiality or Material Adverse
Effect qualifications inaccurate in any material respect; and
(h)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto.
Documents required to be delivered pursuant to this Article VIII may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in Section 14.1; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Officer’s Compliance Certificates
required by Section 8.2 to the Administrative Agent. Except for such Officer’s
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently

79
43360385_8

--------------------------------------------------------------------------------




on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arranger, the Issuing Lender and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 14.11); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”
SECTION 8.5    Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of any Credit
Party or any Subsidiary thereof to the Administrative Agent or any Lender
whether pursuant to this Article VIII or any other provision of this Agreement,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in Section 7.26.
ARTICLE IX
AFFIRMATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired and the Commitments terminated, each
Credit Party will, and will cause each of its Subsidiaries to:
SECTION 9.1    Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 11.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
in which the failure to so qualify could reasonably be expected to have a
Material Adverse Effect.
SECTION 9.2    Maintenance of Property and Licenses.
(a)    Protect and preserve all Properties necessary in and material to its
business, including copyrights, patents, trade names, service marks and
trademarks; maintain in good working order and condition, ordinary wear and tear
excepted, all buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such Property necessary for the
conduct of its business, so that the business carried on in connection therewith
may be conducted in a commercially reasonable manner, in each case, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
(b)    Maintain, in full force and effect in all material respects, each and
every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority (each a “License”) required for
each of them to conduct their respective businesses as presently conducted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

80
43360385_8

--------------------------------------------------------------------------------




SECTION 9.3    Insurance. Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law and as are required by any Security Document
(including, without limitation, hazard and business interruption insurance). All
such insurance shall (a) provide that no cancellation or material modification
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof (provided that if, after the use
of commercially reasonable efforts by the Credit Parties to obtain such
provision, the applicable insurance broker will not agree to such provision and
provides evidence reasonably satisfactory to the Administrative Agent that it
will not agree to such provision under similar circumstances, then (1) such
insurance shall provide that no cancellation or material modification thereof
shall be effective until at least 30 days after receipt by the Borrower of
written notice thereof and (2) the Borrower shall agree to provide to the
Administrative Agent prompt written notice thereof), (b) name the Administrative
Agent as an additional insured party thereunder and (c) in the case of each
casualty insurance policy, name the Administrative Agent as lender’s loss payee.
On the Closing Date and from time to time thereafter deliver to the
Administrative Agent upon its request information in reasonable detail as to the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.
SECTION 9.4    Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
SECTION 9.5    Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other indebtedness, obligations and
liabilities in accordance with customary trade practices; provided, that the
Borrower or such Subsidiary may contest any item described in clause (a) or
(b) of this Section 9.5 in good faith so long as adequate reserves are
maintained with respect thereto in accordance with GAAP.
SECTION 9.6    Compliance with Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
SECTION 9.7    Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) comply with, and require such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and require that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, and (c) defend,
indemnify and hold

81
43360385_8

--------------------------------------------------------------------------------




harmless the Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Borrower or any
such Subsidiary, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence or willful misconduct of the
party seeking indemnification therefor, as determined by a court of competent
jurisdiction by final nonappealable judgment.
SECTION 9.8    Compliance with ERISA. In addition to and without limiting the
generality of Section 9.7, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or Tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or violate Section 601
through Section 609 of ERISA and (b) furnish to the Administrative Agent upon
the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.
SECTION 9.9    Compliance with Agreements. Comply in all material respects with
each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business; except (a) where such
non-compliance could not reasonably be expected to have a Material Adverse
Effect and (b) that the Borrower or any such Subsidiary may contest any such
lease, agreement or other instrument in good faith through applicable
proceedings so long as adequate reserves are maintained in accordance with GAAP
SECTION 9.10    Visits and Inspections; Lender Meetings.
(a)    Permit representatives of the Administrative Agent or any Lender, from
time to time upon prior reasonable notice and at such times during normal
business hours, at the Borrower’s expense, to visit and inspect its properties;
inspect, audit and make extracts from its books, records and files, including,
but not limited to, management letters prepared by independent accountants; and
discuss with its principal officers, and its independent accountants, its
business, assets, liabilities, financial condition, results of operations and
business prospects; provided that so long as no Event of Default has occurred
and is continuing, the Administrative Agent and the Lenders shall be limited to
one (1) visit in the aggregate during any Fiscal Year (which visits shall be
coordinated with the Administrative Agent). Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent or any Lender may
do any of the foregoing at any time without advance notice.

82
43360385_8

--------------------------------------------------------------------------------




(b)    Upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and Lenders once during
each Fiscal Year, which meeting will be held at the Borrower’s corporate offices
(or such other location as may be agreed to by the Borrower and the
Administrative Agent) at such time as may be agreed by the Borrower and the
Administrative Agent.
SECTION 9.11    Additional Subsidiaries.
(a)    Additional Domestic Subsidiaries. Notify the Administrative Agent prior
to the creation or acquisition of any Domestic Subsidiary and promptly
thereafter (and in any event within thirty (30) days after such creation or
acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion) cause such Person to (i) become a Subsidiary Guarantor by
delivering to the Administrative Agent a duly executed supplement to the
Subsidiary Guaranty Agreement or such other document as the Administrative Agent
shall deem appropriate for such purpose, (ii) grant a security interest in all
Collateral (subject to the exceptions specified in the Collateral Agreement)
owned by such Subsidiary by delivering to the Administrative Agent a duly
executed supplement to each Security Document or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each Security Document, (iii) deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 6.1 as may be
reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent such original Capital Stock or other certificates and stock
or other transfer powers evidencing the Capital Stock of such Person,
(v) deliver to the Administrative Agent such updated Schedules to the Loan
Documents as requested by the Administrative Agent with respect to such Person,
and (vi) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
(b)    Additional Foreign Subsidiaries. Notify the Administrative Agent at the
time that any Person becomes a First Tier Foreign Subsidiary, and promptly
thereafter (and in any event within forty-five (45) days after such
notification, as such time period may be extended by the Administrative Agent in
its sole discretion), cause (i) the applicable Credit Party to deliver to the
Administrative Agent Security Documents pledging sixty-five percent (65%) of the
total outstanding voting Capital Stock (and one hundred percent (100%) of the
non-voting Capital Stock) of any such new First Tier Foreign Subsidiary and a
consent thereto executed by such new First Tier Foreign Subsidiary (including,
without limitation, if applicable, original stock certificates (or the
equivalent thereof pursuant to the Applicable Laws and practices of any relevant
foreign jurisdiction) evidencing the Capital Stock of such new First Tier
Foreign Subsidiary, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof), (ii) such
Person to deliver to the Administrative Agent such opinions, documents and
certificates referred to in Section 6.1 as may be reasonably requested by the
Administrative Agent, (iii) such Person to deliver to the Administrative Agent
such updated Schedules to the Loan Documents as requested by the Administrative
Agent with regard to such Person and (iv) such Person to deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

83
43360385_8

--------------------------------------------------------------------------------




(c)    Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 9.11(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 9.11(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition).
(d)    Exclusions. The provisions of this Section 9.11 shall not apply to assets
as to which the Administrative Agent shall reasonably determine in its sole
discretion that the costs and burdens of obtaining a security interest therein
or perfection thereof outweigh the value of the security afforded thereby.
SECTION 9.12    Use of Proceeds.
(a)    Term Loan. The Borrower shall use the proceeds of the Term Loan to
(i) finance a portion of the consideration payable in connection with the
consummation of the transactions contemplated pursuant to the Thomas Purchase
Agreement, (ii) refinance certain Indebtedness of the Borrower and its
Subsidiaries (after giving effect to the Thomas Acquisition) including, without
limitation, the Existing Credit Agreement and (iii) pay fees and expenses
incurred in connection with the Transactions and this Agreement.
(b)    Revolving Credit Loans, Swingline Loans or any Letter of Credit. The
Borrower shall use the proceeds of the Revolving Credit Loans, Swingline Loans
or any Letter of Credit (i) to finance a portion of the consideration payable in
connection with the consummation of the transactions contemplated pursuant to
the Thomas Purchase Agreement, (ii) to refinance certain Indebtedness of the
Borrower and its Subsidiaries (after giving effect to the Thomas Acquisition)
including, without limitation, the Existing Credit Agreement and (iii) for
working capital and general corporate purposes of the Borrower and its
Subsidiaries, including the payment of certain fees and expenses incurred in
connection with the Transactions and this Agreement.
SECTION 9.13    Non-Consolidation. Maintain (a) entity records and books of
account separate from those of any other entity which is an Affiliate of such
entity, (b) not commingle its funds or assets with those of any other entity
which is an Affiliate of such entity (except pursuant to cash management systems
reasonably acceptable to the Administrative Agent) and (c) provide that its
board of directors (or equivalent governing body) will hold all appropriate
meetings to authorize and approve such entity’s actions, which meetings will be
separate from those of other entities.
SECTION 9.14    Depository and Treasury Management. Within ninety (90) days
following the Closing Date, each Credit Party (including Thomas) shall maintain
all of its respective primary Cash Management Agreements, depository
relationships and treasury management relationships with Wells Fargo or an
Affiliate of Wells Fargo.

84
43360385_8

--------------------------------------------------------------------------------




SECTION 9.15    Hedge Agreement. Not later than ninety (90) days after the
Closing Date, enter into and maintain at all times thereafter for a period
through and including the Term Loan Maturity Date Hedge Agreements with Persons
acceptable to the Administrative Agent, in an amount sufficient to cause at
least fifty percent (50%) of the aggregate initial principal amount of the Term
Loan funded hereunder to be fixed rate Indebtedness.
ARTICLE X
FINANCIAL COVENANTS
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired and the Commitments terminated, the
Borrower and its Subsidiaries on a Consolidated basis will not:
SECTION 10.1    Consolidated Total Leverage Ratio. As of any fiscal quarter
ending during the periods specified below, permit the Consolidated Total
Leverage Ratio to be greater than the corresponding ratio set forth below:
Period
Maximum Ratio
Closing Date and each fiscal quarter ending during Fiscal Year 2013
3.50 to 1.00
Each fiscal quarter ending during Fiscal Year 2014
3.35 to 1.00
Each fiscal quarter ending during Fiscal Year 2015
3.00 to 1.00
Each fiscal quarter ending during Fiscal Year 2016
2.75 to 1.00
Each fiscal quarter thereafter
2.50 to 1.00



SECTION 10.2    Fixed Charge Coverage Ratio. As of any fiscal quarter end,
permit the ratio of:
(a)    the sum of (i)  Consolidated EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date less
(ii) the sum of (A) federal, state, local and foreign income taxes paid in cash,
(B) dividends and distributions paid in cash and (C) Ongoing Capital
Expenditures (other than Ongoing Capital Expenditures which are financed (i)
through a Debt Issuance permitted hereunder, (ii) through an Equity Issuance
permitted hereunder or (iii) by the proceeds of an Insurance and Condemnation
Event), in each case for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date;
to

85
43360385_8

--------------------------------------------------------------------------------




(b)    Consolidated Fixed Charges for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date
to be less than 1.75 to 1.00.
SECTION 10.3    Consolidated Net Income.
(a)    As of any fiscal quarter end, permit Consolidated Net Income for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date to be less than $0.
(b)    As of any fiscal quarter end, permit Consolidated Net Income for each of
the two (2) consecutive fiscal quarters ending on or immediately prior to such
date to be less than $0 (such calculation to be made individually for each such
fiscal quarter and not collectively for both such fiscal quarters); provided,
that for purposes of calculating Consolidated Net Income under this Section
10.3(b), the Borrower shall be permitted to add back to Consolidated Net Income,
in each case without duplication and solely to the extent deducted in
determining Consolidated Net Income, (i) certain non-recurring, non-cash charges
incurred during such fiscal quarter related to any past or future acquisition of
all or substantially all of the business or line of business (whether by the
acquisition of Capital Stock, assets, or any combination thereof) of any other
Person consummated by the Borrower or any of its Subsidiaries (including any
Permitted Acquisition) and (ii) Transaction Costs during such period.
SECTION 10.4    Maximum Facility Capital Expenditures. Permit the aggregate
amount of all Facility Capital Expenditures in (a) the Fiscal Year ending
December 31, 2012 to exceed $60,000,000 (excluding the Thomas Acquisition) and
(b) each subsequent Fiscal Year to exceed $30,000,000. Notwithstanding the
foregoing, the maximum amount of Facility Capital Expenditures permitted by this
Section 10.4 in any Fiscal Year shall be increased by the amount of Facility
Capital Expenditures that were permitted to be made under this Section 10.4 in
the immediately preceding Fiscal Year (without giving effect to any carryover
amount from prior Fiscal Years) over the amount of Facility Capital Expenditures
actually made during such preceding Fiscal Year; provided that Facility Capital
Expenditures in such Fiscal Year shall be counted last against any amount so
carried forward; provided further that the Facility Capital Expenditures that
may be carried forward to the Fiscal Year ending December 31, 2013 shall not
exceed $10,000,000.
ARTICLE XI
NEGATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired and the Commitments terminated, the
Credit Parties will not, and will not permit any of their respective
Subsidiaries to.
SECTION 11.1    Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:
(a)    the Obligations (including the Guaranty Obligations with respect
thereto);

86
43360385_8

--------------------------------------------------------------------------------




(b)    unsecured intercompany Indebtedness owed by:
(i)    any Credit Party to any other Credit Party;
(ii)    any Credit Party to any Subsidiary that is not a Credit Party;
(iii)    any Subsidiary that is not a Credit Party to any Credit Party:
(A)    existing on the Closing Date (as set forth on Schedule 11.1(b)(iii)); and
(B)    incurred after the Closing Date in an aggregate principal amount not to
exceed at any time outstanding (1) $50,000,000 less (2) the amount of Guaranty
Obligations incurred pursuant to Section 11.1(i) on the applicable date of
determination less (3) the amount of Investments made in the form of Permitted
Acquisitions pursuant to Section 11.3(e)(ii) during the term of this Agreement
on the applicable date of determination less (4) the amount of Investments made
pursuant to Section 11.3(g) during the term of this Agreement on the applicable
date of determination; and
(iv)    any Subsidiary that is not a Credit Party to any other Subsidiary that
is not a Credit Party;
(c)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(d)    Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any of its Subsidiaries (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate amount of such Indebtedness does not exceed $10,000,000 at
any time outstanding;
(e)    Indebtedness incurred in connection with Capital Leases and purchase
money Indebtedness in an aggregate amount not to exceed $25,000,000 at any time
outstanding;
(f)    Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
(g)    Guaranty Obligations of the Borrower or any of its Subsidiaries with
respect to Indebtedness permitted pursuant to subsections (a), (e) and (f) of
this Section 11.1;
(h)    (i) Indebtedness of the Borrower or any of its Subsidiaries incurred in
connection with Facility Capital Expenditures made on its own behalf in an
aggregate amount not to exceed

87
43360385_8

--------------------------------------------------------------------------------




$50,000,000 at any time outstanding and (ii) to the extent that such
Indebtedness is incurred by a Credit Party, Guaranty Obligations of any other
Credit Party with respect to such Indebtedness (it being agreed and acknowledged
by all parties hereto that, except to the extent permitted under subsection (i)
below, to the extent that such Indebtedness is incurred by a Subsidiary that is
not a Credit Party, no Credit Party shall be permitted to guaranty such
Indebtedness);
(i)    Guaranty Obligations of any Credit Party with respect to Indebtedness of
any Subsidiary that is not a Credit Party in an aggregate amount not to exceed
at any time outstanding (A) $50,000,000 less (B) the amount of Investments made
in the form of Permitted Acquisitions pursuant to Section 11.3(e)(ii) during the
term of this Agreement on the applicable date of determination less (C) the
amount of Investments made in the form of Indebtedness pursuant to Section
11.3(f)(iv) during the term of this Agreement on the applicable date of
determination less (D) the amount of Investments made pursuant to Section
11.3(g) during the term of this Agreement on the applicable date of
determination;
(j)    Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations (including, without
limitation, in respect of the Thomas Acquisition), in connection with
acquisitions or dispositions, otherwise permitted hereunder, of any assets of a
Credit Party; and
(k)    additional Indebtedness not otherwise permitted pursuant to this Section
11.1 in an aggregate principal amount not to exceed $5,000,000 at any time
outstanding.
SECTION 11.2    Limitations on Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its Property, whether now owned or
hereafter acquired, except:
(a)    Liens created pursuant to the Loan Documents (if any);
(b)    Liens in existence on the Closing Date and described on Schedule 11.2;
provided that the scope of any such Lien shall not be increased, or otherwise
expanded, to cover any additional property or type of asset, as applicable,
beyond that in existence on the Closing Date;
(c)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
(d)    the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;
(e)    Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment

88
43360385_8

--------------------------------------------------------------------------------




insurance and other types of social security or similar legislation, or to
secure the performance of bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business, in each case, so long as no
foreclosure sale or similar proceeding has been commenced with respect to any
portion of the Collateral on account thereof;
(f)    Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which could not
reasonably be expected to have a Material Adverse Effect;
(g)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;
(h)    Liens securing Capital Lease Indebtedness and purchase money Indebtedness
permitted under Section 11.1(e); provided that (i) such Liens shall be created
substantially simultaneously with the acquisition or lease of the related
Property, (ii) such Liens do not at any time encumber any Property other than
the property financed by such Indebtedness, (iii) the amount of Indebtedness
secured thereby is not increased and (iv) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed one hundred percent (100%) of
the original purchase price or lease payment amount of such Property at the time
it was acquired;
(i)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of the Borrower or any Subsidiary thereof;
(j)    (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers to
the extent limited to the property or assets relating to such contract;
(k)    Liens on tangible property or tangible assets of any Subsidiary of the
Borrower which are in existence at the time that such Subsidiary of the Borrower
is acquired pursuant to a Permitted Acquisition (provided that (i) such Liens
(A) are not incurred in connection with, or in anticipation of, such Permitted
Acquisition and (B) do not attach to any other property or assets of any
Subsidiary thereof and (ii) the Indebtedness secured by such Liens is permitted
under Section 11.1 of this Agreement);
(l)    Liens securing judgments not giving rise to an Event of Default;
provided, that the judgment secured thereby has been paid, discharged or vacated
or the extension thereof has been stayed pending appeal within thirty (30) days
after entry or filing of such judgment or appeal or surety bond;

89
43360385_8

--------------------------------------------------------------------------------




(m)    (i) any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business and (ii) licenses, sublicenses, leases or
subleases with respect to any assets granted to third Persons in the ordinary
course of business; provided that, in each of the foregoing clauses (i) and
(ii), the same do not interfere in any material respect with the business of the
Borrower and its Subsidiaries taken as a whole;
(n)    Liens in favor of customs and revenues authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(o)    Liens in respect of cash deposits securing any Hedge Agreement permitted
pursuant to this Agreement;
(p)    Liens securing Facility Capital Expenditures Indebtedness permitted under
Section 11.1(h); provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of the property (other than the real
property) financed by such Indebtedness, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed the fair market value of the property financed by such Indebtedness at
the time such property was acquired;
(q)    inchoate Liens arising in the ordinary course of business under statutory
provisions of Applicable Law with respect to obligations (i) not yet due or as
to which the period of grace (not to exceed thirty (30) days), if any, related
thereto has not expired or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP; and
(r)    deposits made in the ordinary course of business with public utilities or
to Governmental Authorities as required by such public utilities or Governmental
Authorities in connection with the supply of services in the ordinary course of
business to any Credit Party, in each case, so long as no foreclosure sale or
similar proceeding has been commenced with respect to any portion of the
Collateral on account thereof.
SECTION 11.3    Limitations on Investments. Purchase, own, invest in or
otherwise acquire, directly or indirectly, any Capital Stock, interests in any
partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other obligation
or security, substantially all or a portion of the business or assets of any
other Person or any other investment or interest whatsoever in any other Person,
or make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, or any investment in cash or by delivery of Property
in, any Person (all the foregoing, “Investments”) except:
(a)    (i) equity Investments existing on the Closing Date in Subsidiaries
existing on the Closing Date, (ii) Investments existing on the Closing Date
(other than Investments in Subsidiaries existing on the Closing Date) and
described on Schedule 11.3 and (iii) equity Investments made after the Closing
Date in Subsidiary Guarantors;

90
43360385_8

--------------------------------------------------------------------------------




(b)    Investments in cash and Cash Equivalents;
(c)    Investments by the Borrower or any of its Subsidiaries in the form of
Capital Expenditures permitted pursuant to this Agreement;
(d)    purchases of assets in the ordinary course of business;
(e)    Investments by the Borrower or any Subsidiary thereof in the form of:
(x)    Permitted Acquisitions to the extent that any Person or Property acquired
in such acquisition becomes a part of a Subsidiary Guarantor or becomes (whether
or not such Person is a Wholly-Owned Subsidiary) a Subsidiary Guarantor in the
manner contemplated by Section 9.11; and
(xi)    Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition does not become a Subsidiary Guarantor or a part of
a Subsidiary Guarantor in an aggregate amount during the term of this Agreement
not to exceed (A) $50,000,000 (excluding any portion thereof paid with the Net
Cash Proceeds from any Equity Issuance by the Borrower other than any Equity
Issuance related to any Disqualified Capital Stock) less (B) the amount of
Guaranty Obligations incurred pursuant to Section 11.1(i) on the applicable date
of determination less (C) the amount of Investments made in the form of
Indebtedness pursuant to Section 11.3(f)(iv) during the term of this Agreement
on the applicable date of determination less (D) the amount of Investments made
pursuant to Section 11.3(g) during the term of this Agreement on the applicable
date of determination;
(f)    Investments in the form of Indebtedness permitted pursuant to (i)
Section 11.1(b)(i), (ii) Section 11.1(b)(ii), (iii) Section 11.1(b)(iii)(A),
(iv) Section 11.1(b)(iii)(B) and (v) Section 11.1(b)(iv);
(g)    Investments in any Subsidiary that is not a Subsidiary Guarantor in an
aggregate amount during the term of this Agreement not to exceed (i) $50,000,000
less (ii) the amount of Guaranty Obligations incurred pursuant to Section
11.1(i) on the applicable date of determination less (iii) the amount of
Investments made in the form of Permitted Acquisitions pursuant to Section
11.3(e)(ii) during the term of this Agreement on the applicable date of
determination less (iv) the amount of Investments made in the form of
Indebtedness pursuant to Section 11.3(f)(iv) during the term of this Agreement
on the applicable date of determination; and
(h)    other Investments, in addition to those permitted above, not to exceed
$20,000,000 in the aggregate.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 11.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).

91
43360385_8

--------------------------------------------------------------------------------




SECTION 11.4    Limitations on Fundamental Changes. Merge, consolidate or enter
into any similar combination with any other Person or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) except:
(a)    (i) any Wholly-Owned Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Wholly-Owned
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into any other Wholly-Owned Subsidiary (provided that, if either of such
Wholly-Owned Subsidiaries is a Subsidiary Guarantor, (A) the Subsidiary
Guarantor shall be the continuing or surviving entity or (B) simultaneously with
such transaction, the continuing or surviving entity shall become a Subsidiary
Guarantor and the Borrower shall comply with Section 9.12 in connection
therewith);
(b)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Subsidiary Guarantor; provided that, with respect to any such
disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair value of such assets;
(c)    any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition, provided that (i) a Subsidiary Guarantor shall be the
continuing or surviving entity or (ii) simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 9.11 in connection therewith);
(d)    any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition; provided that (i) in
the case of a merger involving the Borrower or a Subsidiary Guarantor, the
continuing or surviving Person shall be the Borrower or such Subsidiary
Guarantor and (ii) the continuing or surviving Person shall be the Borrower or a
Wholly-Owned Subsidiary of the Borrower; and
(e)    any Asset Disposition permitted by Section 11.5 may be consummated.
SECTION 11.5    Limitations on Asset Dispositions. Make any Asset Disposition
(including, without limitation, the sale of any receivables and leasehold
interests) except:
(a)    the sale of inventory in the ordinary course of business;
(b)    the sale of obsolete, worn-out or surplus assets no longer used or usable
in the business of the Borrower or any of its Subsidiaries;
(c)    the transfer of assets to the Borrower or any Subsidiary pursuant to any
transaction permitted pursuant to Section 11.4;
(d)    the Borrower or any Subsidiary may write-off, discount, sell or otherwise
dispose of defaulted or past due receivables and similar obligations in the
ordinary course of business and not as part of an accounts receivable financing
transaction;

92
43360385_8

--------------------------------------------------------------------------------




(e)    dispositions of Investments in cash and Cash Equivalents;
(f)    any Credit Party may transfer assets to any other Credit Party;
(g)    licenses and sublicenses of intellectual property rights in the ordinary
course of business not interfering, individually or in the aggregate, in any
material respect with the conduct of the business of the Borrower and its
Subsidiaries taken as a whole; and
(h)    leases, subleases, licenses or sublicenses of real or personal property
granted by any Borrower or any of its Subsidiaries to others in the ordinary
course of business not interfering in any material respect with the business of
the Borrower and its Subsidiaries taken as a whole;
(i)    Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith; and
(j)    the sale or other disposition of assets by the Borrower or any Subsidiary
not otherwise permitted under this Section 11.5 so long as the net book value of
all assets sold or otherwise disposed of in any Fiscal Year does not exceed
$5,000,000.
SECTION 11.6    Limitations on Restricted Payments. Declare or pay any dividend
on, or make any payment or other distribution on account of, or purchase,
redeem, retire or otherwise acquire (directly or indirectly), or set apart
assets for a sinking or other analogous fund for the purchase, redemption,
retirement or other acquisition of, any class of Capital Stock of any Credit
Party or any Subsidiary thereof, or make any distribution of cash, property or
assets to the holders of shares of any Capital Stock of any Credit Party or any
Subsidiary thereof (all of the foregoing, the “Restricted Payments”); provided
that:
(a)    the Borrower or any Subsidiary thereof may pay dividends in shares of its
own Qualified Capital Stock; and
(b)    any Subsidiary of the Borrower may pay cash dividends to the Borrower or
any Subsidiary Guarantor or ratably to all holders of its outstanding Qualified
Capital Stock.
SECTION 11.7    Transactions with Affiliates. Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Capital Stock in, or other Affiliate of, the Borrower or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder, other
than:
(a)    transactions permitted by Sections 11.1, 11.3, 11.4, 11.5, 11.6 and
11.13;
(b)    transactions in the ordinary course of business on terms as favorable as
would be obtained by it on a comparable arm’s‑length transaction with an
independent, unrelated third party as determined in good faith by the board of
directors (or equivalent governing body) of the Borrower;

93
43360385_8

--------------------------------------------------------------------------------




(c)    employment and severance arrangements (including stock option plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business; and
(d)    payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries.
SECTION 11.8    Certain Accounting Changes; Organizational Documents.
(a)    Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP; or
(b)    Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner which would materially and
adversely affect the rights or interests of the Lenders.
SECTION 11.9    Limitation on Payments and Modifications of Subordinated
Indebtedness.
(a)    Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Administrative Agent and Lenders
hereunder.
(b)    Cancel, forgive, make any payment or prepayment on, or redeem or acquire
for value (including, without limitation, (i) by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due and (ii) at the maturity thereof) any Subordinated Indebtedness,
except:
(c)    refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness to the extent incurred pursuant to Section 11.1(d) and
by any subordination agreement applicable thereto; and
(d)    the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness to the extent incurred pursuant to Section 11.1(d)
(other than any such payments prohibited by the subordination provisions
thereof).
SECTION 11.10    No Further Negative Pledges; Restrictive Agreements.
(a)    Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant

94
43360385_8

--------------------------------------------------------------------------------




to any document or instrument governing capital lease Indebtedness and purchase
money Indebtedness to the extent such Indebtedness is incurred pursuant to
Section 11.1(e); provided, that any such restriction contained therein relates
only to the asset or assets acquired in connection therewith, (iii) restrictions
contained in the organizational documents of any Credit Party as of the Closing
Date and (iv) restrictions in connection with any Permitted Lien or any document
or instrument governing any Permitted Lien (provided, that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien).
(b)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Credit Party, (iii) make loans or
advances to any Credit Party, (iv) sell, lease or transfer any of its properties
or assets to any Credit Party or (v) act as a Guarantor pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (i)
through (v) above) for such encumbrances or restrictions existing under or by
reason of (A) this Agreement and the other Loan Documents, (B) Applicable Law,
(C) any document or instrument governing capital lease Indebtedness and purchase
money Indebtedness to the extent such Indebtedness is incurred pursuant to
Section 11.1(e) (provided, that any such restriction contained therein relates
only to the asset or assets acquired in connection therewith), (D) any Permitted
Lien or any document or instrument governing any Permitted Lien (provided, that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien), (E) obligations under any provision of any
agreement or other instrument governing Indebtedness that are binding on a
Person that becomes a Subsidiary of the Borrower, so long as (1) such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (2) such Indebtedness is otherwise permitted to be incurred or
assumed under this Agreement and (3) such obligations are not applicable to any
Person, or the properties or assets of any Person, other than the Person that
becomes a Subsidiary of the Borrower and (F) customary net worth provisions
contained in leases and other agreements entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business.
SECTION 11.11    Nature of Business. With respect to the Borrower and its
Subsidiaries, engage in any business other than the business conducted by the
Borrower and its Subsidiaries as of the Closing Date and business activities
reasonably related or ancillary thereto.
SECTION 11.12    Sale Leasebacks. Directly or indirectly become or remain liable
as lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) which any Credit Party or
any Subsidiary thereof has sold or transferred or is to sell or transfer to a
Person which is not another Credit Party or Subsidiary of a Credit Party or
(b) which any Credit Party or any Subsidiary of a Credit Party intends to use
for substantially the same purpose as any other Property that has been sold or
is to be sold or transferred by such Credit Party or such Subsidiary to another
Person which is not another Credit Party or Subsidiary of a Credit Party in
connection with such lease.

95
43360385_8

--------------------------------------------------------------------------------




SECTION 11.13    Operating Lease Payments. Make operating lease payments in an
aggregate amount exceeding $20,000,000 during any calendar year.
ARTICLE XIIDEFAULT AND REMEDIES
SECTION 12.1    Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
(a)    Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
(b)    Other Payment Default. The Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of five (5) Business Days.
(c)    Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.
(d)    Default in Performance of Certain Covenants. Any Credit Party shall
default in the performance or observance of any covenant or agreement contained
in (i) Sections 8.1 or 8.2 and such default shall continue for a period of five
(5) days or (ii) Section 8.4(e)(ii) or Articles X or XI.
(e)    Default in Performance of Other Covenants and Conditions. Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in this Section 12.1) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
the earlier of (i) the Administrative Agent’s delivery of written notice thereof
to the Borrower and (ii) a Responsible Officer of the Borrower having obtained
knowledge thereof.
(f)    Indebtedness Cross‑Default. Any Credit Party or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate outstanding amount of which
Indebtedness is in excess of the Threshold Amount beyond the period of grace if
any, provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans, any
Reimbursement

96
43360385_8

--------------------------------------------------------------------------------




Obligation) the aggregate outstanding amount of which Indebtedness is in excess
of the Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired).
(g)    Change in Control. Any Change in Control shall occur.
(h)    Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
thereof shall (i) commence a voluntary case under any Debtor Relief Laws,
(ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
(i)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for any Credit Party or any Subsidiary thereof or for all or any substantial
part of their respective assets, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
(j)    Failure of Agreements. Any material provision of this Agreement or any
provision of any other Loan Document shall cease to be valid and binding on any
Credit Party or any Subsidiary thereof party thereto or any such Person shall so
state in writing, or any Loan Document shall for any reason cease to create a
valid and perfected first priority Lien (subject to Permitted Liens) on, or
security interest in, any of the Collateral purported to be covered thereby, in
each case other than in accordance with the express terms hereof or thereof.
(k)    Termination Event. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto, (ii) a failure to meet minimum funding standards in
excess of the Threshold Amount occurs or exists, whether or not waived, with
respect to any Pension Plan, (iii) a Termination Event or (iv) any Credit Party
or any ERISA Affiliate as employers under one or more Multiemployer Plans makes
a complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding the Threshold Amount.

97
43360385_8

--------------------------------------------------------------------------------




(l)    Judgment. A final judgment or order for the payment of money which causes
the aggregate amount of all such final judgments or orders (net of any amounts
paid or fully covered by independent third party insurance as to which the
relevant insurance company does not dispute coverage) to exceed the Threshold
Amount shall be entered against any Credit Party or any Subsidiary thereof by
any court and such judgment or order shall continue without having been
discharged, vacated or stayed for a period of thirty (30) consecutive days after
the entry thereof.
SECTION 12.2    Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:
(a)    Acceleration; Termination of Facilities.
(i)    Terminate the Revolving Credit Commitment and declare the principal of
and interest on the Loans and the Reimbursement Obligations at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents (including,
without limitation, all L/C Obligations, whether or not the beneficiaries of the
then outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the Borrower to request borrowings or Letters
of Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 12.1(h) or (i), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding; and
(ii)    exercise on behalf of the Lenders all of its other rights and remedies
under this Agreement, the other Loan Documents and Applicable Law, in order to
satisfy all of the Obligations.
(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Obligations (other than (i) contingent,
indemnification obligations not then due) shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.

98
43360385_8

--------------------------------------------------------------------------------




(c)    Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.
SECTION 12.3    Rights and Remedies Cumulative; Non-Waiver; etc.
(a)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 12.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 14.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 12.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
SECTION 12.4    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 12.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Secured
Obligations and all net proceeds from the enforcement of the Secured Obligations
shall be applied:

99
43360385_8

--------------------------------------------------------------------------------




First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such (ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause First payable to them);
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations (ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them);
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management Agreements
(ratably among the Lenders, the Issuing Lender, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth payable to them);
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any L/C Obligations then outstanding; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XIII
for itself and its Affiliates as if a “Lender” party hereto.
SECTION 12.5    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan

100
43360385_8

--------------------------------------------------------------------------------




Documents that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.3, 5.3 and 14.3) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 14.3.
SECTION 12.6    Credit Bidding.
(a)    The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.
(b)    Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.    

ARTICLE XIII
THE ADMINISTRATIVE AGENT
SECTION 13.1    Appointment and Authority.
(a)    Each of the Lenders and the Issuing Lender hereby irrevocably designates
and appoints Wells Fargo to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender,

101
43360385_8

--------------------------------------------------------------------------------




and neither the Borrower nor any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XIII for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles XIII and XIV
(including Section 14.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
SECTION 13.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 13.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as

102
43360385_8

--------------------------------------------------------------------------------




directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 14.2 and Section 12.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 13.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received

103
43360385_8

--------------------------------------------------------------------------------




notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
SECTION 13.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
SECTION 13.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any

104
43360385_8

--------------------------------------------------------------------------------




collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 14.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
(d)    Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section 13.6 shall also constitute its resignation as Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
SECTION 13.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 13.8    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book managers, lead managers, arrangers, lead arrangers or
co-arrangers listed on the cover page or signature pages hereof shall

105
43360385_8

--------------------------------------------------------------------------------




have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.
SECTION 13.9    Collateral and Guaranty Matters.
(a)    Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:
(i)    to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender shall have been made), (B) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing in accordance
with Section 14.2;
(ii)    to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and
(iii)    to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.
(b)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty Agreement pursuant to this Section 13.9. In each case as specified in
this Section 13.9, the Administrative Agent will, at the Borrower’s expense,
execute and deliver to the applicable Credit Party such documents as such Credit
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Subsidiary Guaranty Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 13.9. In the
case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting an Asset Disposition permitted pursuant
to Section 11.5, the Liens created by any of the Security Documents on such
property shall be automatically released without need for further action by any
person.
(c)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the

106
43360385_8

--------------------------------------------------------------------------------




Collateral, the existence, priority or perfection of the Administrative Agent’s
Lien thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
SECTION 13.10    Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 12.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XIII to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.
ARTICLE XIV
MISCELLANEOUS
SECTION 14.1    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
If to the Borrower:    Merit Medical Systems, Inc.
1600 West Merit Parkway
South Jordan, UT 84095
Attention of:  General Counsel
Telecopy:  (801) 208-4302



107
43360385_8

--------------------------------------------------------------------------------




With copies to:    Parr Brown Gee & Loveless, PC
185 S. State St., Suite 800
Salt Lake City, UT 84111
Attention of: Brian G. Lloyd
Telecopy: (801) 532-7750


If to Wells Fargo as
Administrative
Agent:    Wells Fargo Bank, National Association
299 S. Main Suite 900
Salt Lake City, UT 84111
Attention of: Rich Lambert
Telephone No.: (801) 246-1032
Telecopy No.: (801) 532-8555


With copies to:    Wells Fargo Bank, National Association
299 S. Main Suite 900
Salt Lake City, UT 84111
Attention of: Alex Tanner
Telephone No.: (801) 246-1671
Telecopy No.: (801) 532-8555
If to any Lender:    To the address set forth on the Register
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

108
43360385_8

--------------------------------------------------------------------------------




(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
(d)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
(e)    Platform.
(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Borrower Materials available to the Issuing Lender and
the other Lenders by posting the communications on the Platform.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of

109
43360385_8

--------------------------------------------------------------------------------




communications through the Internet (including, without limitation, the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Credit Party, any Lender, the L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).
SECTION 14.2    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
(a)    without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive (i) Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 6.2, any substantially concurrent request
by the Borrower for a borrowing of Revolving Credit Loans) to make Revolving
Credit Loans when such Revolving Credit Lenders would not otherwise be required
to do so, (ii) the amount of the Swingline Commitment or (iii) the amount of the
L/C Commitment;
(b)    increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 12.2) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender;
(c)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section 14.2) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(c) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;
(e)    change Section 5.6 or Section 12.4 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly and adversely affected thereby;

110
43360385_8

--------------------------------------------------------------------------------




(f)    change Section 4.4(b)(vi) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
(g)    except as otherwise permitted by this Section 14.2 change any provision
of this Section or reduce the percentages specified in the definitions of
“Required Lenders,” or “Required Revolving Credit Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly affected thereby;
(h)    consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 11.4), in each case, without the
written consent of each Lender;
(i)    release (i) all of the Subsidiary Guarantors or (iii) Subsidiary
Guarantors comprising substantially all of the credit support for the Secured
Obligations, in any case, from any Guaranty Agreement (other than as authorized
in Section 13.9), without the written consent of each Lender; or
(j)    release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 13.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; (v) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section 14.2 if such Class of Lenders were the only Class of Lenders
hereunder at the time and (vi) the Administrative Agent and the Borrower shall
be permitted to amend any provision of the Loan Documents (and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document) if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except

111
43360385_8

--------------------------------------------------------------------------------




that the Revolving Credit Commitment of such Lender may not be increased or
extended without the consent of such Lender.
SECTION 14.3    Expenses; Indemnity.
(a)    Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the Issuing
Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender), and shall pay all fees
and time charges for attorneys who may be employees of the Administrative Agent,
any Lender or the Issuing Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 14.3, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless, each Indemnitee from, and shall pay or
reimburse any such Indemnitee for, all fees and time charges and disbursements
for attorneys who may be employees of any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Credit Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Credit Party or any Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless

112
43360385_8

--------------------------------------------------------------------------------




of whether any Indemnitee is a party thereto, or (v) any claim (including,
without limitation, any Environmental Claims or civil penalties or fines
assessed by the OFAC), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (B) result from a claim brought by any Credit
Party or any Subsidiary thereof against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Credit Party or such Subsidiary has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 14.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section 14.3 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to the Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Credit
Lenders’ Revolving Credit Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Issuing Lender or the Swingline
Lender in connection with such capacity. The obligations of the Lenders under
this clause (c) are subject to the provisions of Section 5.7.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the

113
43360385_8

--------------------------------------------------------------------------------




transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e)    Payments. All amounts due under this Section 14.3 shall be payable
promptly after demand therefor.
(f)    Survival. Each party’s obligations under this Section 14.3 shall survive
the termination of the Loan Documents and payment of the obligations hereunder.
SECTION 14.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender or the Swingline Lender or any
of their respective Affiliates, irrespective of whether or not such Lender, the
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, the Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 12.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section 14.4 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender, the Swingline Lender or
their respective Affiliates may have. Each Lender, the Issuing Lender and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 14.5    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan

114
43360385_8

--------------------------------------------------------------------------------




Document, as expressly set forth therein) and the transactions contemplated
hereby and thereby shall be governed by, construed and enforced in accordance
with, the law of the State of New York.
(b)    Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Lender, the Issuing Lender or the Swingline
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or any other Credit
Party or its properties in the courts of any jurisdiction.
(d)    Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 14.5. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(e)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 14.6    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.6.

115
43360385_8

--------------------------------------------------------------------------------




SECTION 14.7    Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
SECTION 14.8    Injunctive Relief; Punitive Damages.
(a)    The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.
(b)    The Administrative Agent, the Lenders and the Borrower (on behalf of
itself and the other Credit Parties) hereby agree that no such Person shall have
a remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.
SECTION 14.9    Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
SECTION 14.10    Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall

116
43360385_8

--------------------------------------------------------------------------------




be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility or the Term Loan Facility, as
applicable, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have given its consent five (5) Business Days after
the date written notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the Borrower prior to such fifth (5th) Business Day;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

117
43360385_8

--------------------------------------------------------------------------------




(A)    the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment or a Term Loan Commitment, as
applicable, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) the Term Loan to a Person who is not a Lender, an Affiliate of a
Lender or an Approved Fund; and
(C)    the consents of the Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment (provided,
that only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender), and the assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor

118
43360385_8

--------------------------------------------------------------------------------




hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lender, the Swingline Lender and each other Lender hereunder (and
interest accrued thereon), and (B) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Credit Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
joinder agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitment of, and principal amounts
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender (but only to the extent of entries in the Register that are applicable to
such Lender), at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations

119
43360385_8

--------------------------------------------------------------------------------




under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Lender, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 14.3(c) with respect to any
payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
14.2 that directly affects such Participant and could not be affected by a vote
of the Required Lenders. Subject to paragraph (f) of this Section 14.10, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 5.8, 5.9, 5.10 and 5.11 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 14.10; provided that such Participant (a) agrees to be subject to the
provisions of Section 5.12 as if it were an assignee under Section 14.10(b); and
(b) shall not be entitled to receive any greater payment under Sections 5.10 or
5.11, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.12(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 14.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.6 as
though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 5.10 and 5.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant. No Participant shall be

120
43360385_8

--------------------------------------------------------------------------------




entitled to the benefits of Section 5.11 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.11(e) as though it were a
Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 14.11    Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Lender agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over it (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, Participant or proposed
Participant, (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Issuing Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or (j) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates.
For purposes of this Section, “Information” means all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof; provided that, in the case of information
received from a Credit Party or any Subsidiary thereof after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this

121
43360385_8

--------------------------------------------------------------------------------




Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 14.12    Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
SECTION 14.13    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
SECTION 14.14    Survival.
(a)    All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
(b)    Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XIV and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
SECTION 14.15    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
SECTION 14.16    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 14.17    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute

122
43360385_8

--------------------------------------------------------------------------------




an original, but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page of this Agreement or Lender
Authorization by facsimile transmission shall be effective as delivery of a
manually executed counterparty hereof. This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arranger constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. In the
event of any conflict between the provisions of this Agreement and those of any
other Loan Document, the provisions of this Agreement shall control; provided
that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Section 6.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 14.18    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired and the Revolving Credit Commitment has been terminated.
No termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.
SECTION 14.19    USA PATRIOT Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the Act, each
of them is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the Act.
SECTION 14.20    Delivery of Lender Authorization. Each initial Lender (other
than any Lender whose name appears on the signature pages to this Agreement)
shall become a party to this Agreement by delivering to the Administrative Agent
a Lender Authorization duly executed by such Lender.

123
43360385_8

--------------------------------------------------------------------------------




SECTION 14.21    Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the respective Revolving Credit Commitment of the
Lenders hereunder.
SECTION 14.22    Inconsistencies with Other Documents; Independent Effect of
Covenants.
(a)    In the event there is a conflict or inconsistency between this Agreement
and any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the Security Documents which imposes additional burdens on
the Borrower or any of its Subsidiaries or further restricts the rights of the
Borrower or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.
(b)    The Borrower expressly acknowledges and agrees that each covenant
contained in Articles VIII, IX, X or XI hereof shall be given independent
effect. Accordingly, the Borrower shall not engage in any transaction or other
act otherwise permitted under any covenant contained in Articles VIII, IX, X or
XI, before or after giving effect to such transaction or act, the Borrower shall
or would be in breach of any other covenant contained in Articles VIII, IX, X
or XI.
[Signature pages to follow]





124
43360385_8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


MERIT MEDICAL SYSTEMS, INC., as Borrower




By: _________________________________
Name: _______________________________
Title: ________________________________





Amended and Restated Credit Agreement
Merit Medical Systems, Inc.
Signature Page

--------------------------------------------------------------------------------




AGENTS AND LENDERS:




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing Lender and Lender




By: _________________________________
Name: _______________________________
Title: ________________________________











Amended and Restated Credit Agreement
Merit Medical Systems, Inc.
Signature Page

--------------------------------------------------------------------------------




Annex A


LENDER AUTHORIZATION


Merit Medical Systems, Inc.
Credit Agreement


December 19, 2012


Wells Fargo Bank, National Association
as Administrative Agent
299 S. Main Suite 900
Salt Lake City, UT 84111
Attention of: Rich Lambert


Re:
Amended and Restated Credit Agreement dated as of December 19, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Merit Medical Systems, Inc., as borrower (the “Borrower”),
the banks and financial institutions party thereto, as lenders (the “Lenders”),
and Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders



This Lender Authorization acknowledges our receipt and review of the execution
copy of the Credit Agreement, in the form posted on SyndTrak Online or otherwise
distributed to us by the Administrative Agent. By executing this Lender
Authorization, we hereby approve the Credit Agreement and authorize the
Administrative Agent to execute and deliver the Credit Agreement on our behalf.


Each financial institution purporting to be a Lender and executing this Lender
Authorization agrees or reaffirms that it shall be a party to the Credit
Agreement and the other Loan Documents (as defined in the Credit Agreement) to
which Lenders are parties and shall have the rights and obligations of a Lender
(as defined in the Credit Agreement), and agrees to be bound by the terms and
provisions applicable to a “Lender” under each such agreement. In furtherance of
the foregoing, each financial institution executing this Lender Authorization
agrees to execute any additional documents reasonably requested by the
Administrative Agent to evidence such financial institution’s rights and
obligations under the Credit Agreement.


A facsimile, telecopy, pdf or other reproduction of this Lender Authorization
may be executed by one or more parties hereto, and an executed copy of this
Lender Authorization may be delivered by one or more parties hereto by facsimile
or similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.


_______________________________________
[Insert name of applicable financial institution]
Name:__________________________________
Title ___________________________________



43360385_8

--------------------------------------------------------------------------------













EXHIBIT A-1
to
Amended and Restated Credit Agreement
dated as of December 19, 2012
by and among
Merit Medical Systems, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF REVOLVING CREDIT NOTE





43492677_3

--------------------------------------------------------------------------------



REVOLVING CREDIT NOTE




$__________    __________, 20___




FOR VALUE RECEIVED, the undersigned, MERIT MEDICAL SYSTEMS, INC., a Utah
corporation (the “Borrower”), promises to pay to _______________ (the “Lender”),
at the place and times provided in the Credit Agreement referred to below, the
principal sum of _______________ DOLLARS ($__________) or, if less, the unpaid
principal amount of all Revolving Credit Loans made by the Lender from time to
time pursuant to that certain Amended and Restated Credit Agreement, dated as of
December 19, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among the Borrower, the Lenders who
are or may become a party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.


The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 5.1 of the Credit Agreement. All payments of
principal and interest on this Revolving Credit Note shall be payable in Dollars
in immediately available funds to as provided in the Credit Agreement.


This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.


THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.


The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

43492677_3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.
    


MERIT MEDICAL SYSTEMS, INC.


By:    ___________________________________________
Name:     ___________________________________________
Title:     ___________________________________________







43492677_3

--------------------------------------------------------------------------------



EXHIBIT A-2
to
Amended and Restated Credit Agreement
dated as of December 19, 2012
by and among
Merit Medical Systems, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF SWINGLINE NOTE





43492677_3

--------------------------------------------------------------------------------



SWINGLINE NOTE


$__________    __________, 20___




FOR VALUE RECEIVED, the undersigned, MERIT MEDICAL SYSTEMS, INC., a Utah
corporation (the “Borrower”), promises to pay WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, the principal sum of _______________ DOLLARS
($__________) or, if less, the principal amount of all Swingline Loans made by
the Lender from time to time pursuant to that certain Amended and Restated
Credit Agreement, dated as of December 19, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among the Borrower, the Lenders who are or may become a party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.


The unpaid principal amount of this Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 5.1 of the Credit Agreement. Swingline Loans refunded as
Revolving Credit Loans in accordance with Section 2.2(b) of the Credit Agreement
shall be payable by the Borrower as Revolving Credit Loans pursuant to the
Revolving Credit Notes, and shall not be payable under this Swingline Note as
Swingline Loans. All payments of principal and interest on this Swingline Note
shall be payable in Dollars in immediately available funds as provided in the
Credit Agreement.


This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.


THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.


The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.


The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

43492677_3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.






MERIT MEDICAL SYSTEMS, INC.


By:    ___________________________________________
Name:     ___________________________________________
Title:     ___________________________________________















43492677_3

--------------------------------------------------------------------------------



EXHIBIT A-3
to
Amended and Restated Credit Agreement
dated as of December 19, 2012
by and among
Merit Medical Systems, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF TERM LOAN NOTE




 



43492677_3

--------------------------------------------------------------------------------



TERM LOAN NOTE
$__________    __________, 20___




FOR VALUE RECEIVED, the undersigned, MERIT MEDICAL SYSTEMS, INC., a Utah
corporation (the “Borrower”), promises to pay to _______________ (the “Lender”),
at the place and times provided in the Credit Agreement referred to below, the
principal sum of _______________ DOLLARS ($__________) or, if less, the unpaid
principal amount of all Term Loans made by the Lender pursuant to that certain
Amended and Restated Credit Agreement, dated as of December 19, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrower, the Lenders who are or may become
a party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
The unpaid principal amount of this Term Loan Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 5.1 of the Credit Agreement. All payments of principal and
interest on this Term Loan Note shall be payable in Dollars in immediately
available funds as provided in the Credit Agreement.
This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.
THIS TERM LOAN NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
The Indebtedness evidenced by this Term Loan Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.





43492677_3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note under seal
as of the day and year first above written.






MERIT MEDICAL SYSTEMS, INC.


By:    ___________________________________________
Name:     ___________________________________________
Title:     ___________________________________________













43492677_3

--------------------------------------------------------------------------------



EXHIBIT B
to
Amended and Restated Credit Agreement
dated as of December 19, 2012
by and among
Merit Medical Systems, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF BORROWING



43492677_3

--------------------------------------------------------------------------------



NOTICE OF BORROWING




Dated as of: _____________




Wells Fargo Bank, National Association,
as Administrative Agent
299 S. Main Suite 900
Salt Lake City, UT 84111
Attention of: Rich Lambert


Ladies and Gentlemen:


This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Amended and Restated Credit Agreement dated as of December 19, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Merit Medical Systems, Inc., a Utah
corporation (the “Borrower”), the Lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.


1.    The Borrower hereby requests that the Lenders make [a Revolving Credit
Loan] [a Swingline Loan] [the Term Loan] to the Borrower in the aggregate
principal amount of $___________. (Complete with an amount in accordance with
Section 2.3 or Section 4.2, as applicable, of the Credit Agreement.)


2.    The Borrower hereby requests that such Loan be made on the following
Business Day: _____________________. (Complete with a Business Day in accordance
with Section 2.3 of the Credit Agreement for Revolving Credit Loans or Swingline
Loans or Section 4.2(a) of the Credit Agreement for the Term Loan).


3.    The Borrower hereby requests that such Loan bear interest at the following
interest rate, plus the Applicable Margin, as set forth below:


Component
of Loan
Interest Rate
Interest Period (LIBOR
Rate only)
Termination Date for Interest Period
(if applicable)
 
 
 
 
 
[Base Rate, LIBOR Rate or LIBOR Market Index Rate] 1
 
 
 
 
 
 



_____________________________________________
1. Complete with (i) the Base Rate, the LIBOR Rate or the LIBOR Market Index
Rate for Revolving Credit Loans or (ii) the LIBOR Market Index Rate for
Swingline Loans.

43492677_3

--------------------------------------------------------------------------------





4.The aggregate principal amount of all Loans and L/C Obligations outstanding as
of the date hereof (including the Loan(s) requested herein) does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.


5.    All of the conditions applicable to the Loan(s) requested herein as set
forth in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loan.


6.    Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.



43492677_3

--------------------------------------------------------------------------------



[Signature Page Follows]
IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.




MERIT MEDICAL SYSTEMS, INC.


By:    ___________________________________________
Name:     ___________________________________________
Title:     ___________________________________________















43492677_3

--------------------------------------------------------------------------------



EXHIBIT C
to
Amended and Restated Credit Agreement
dated as of December 19, 2012
by and among
Merit Medical Systems, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF ACCOUNT DESIGNATION





43492677_3

--------------------------------------------------------------------------------



NOTICE OF ACCOUNT DESIGNATION




Dated as of: _________




Wells Fargo Bank, National Association,
as Administrative Agent
299 S. Main Suite 900
Salt Lake City, UT 84111
Attention of: Rich Lambert


Ladies and Gentlemen:


This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of the Amended and Restated Credit Agreement dated as of December 19,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Merit Medical Systems, Inc., a Utah
corporation (the “Borrower”), the Lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.


1.    The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):


____________________________
ABA Routing Number: _________
Account Number: _____________


2.    This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.


3.    Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


[Signature Page Follows]

43492677_3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.






MERIT MEDICAL SYSTEMS, INC.


By:    ___________________________________________
Name:     ___________________________________________
Title:     ___________________________________________





43492677_3

--------------------------------------------------------------------------------



EXHIBIT D
to
Amended and Restated Credit Agreement
dated as of December 19, 2012
by and among
Merit Medical Systems, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF PREPAYMENT









43492677_3

--------------------------------------------------------------------------------



NOTICE OF PREPAYMENT




Dated as of: _____________




Wells Fargo Bank, National Association,
as Administrative Agent
299 S. Main Suite 900
Salt Lake City, UT 84111
Attention of: Rich Lambert


Ladies and Gentlemen:


This irrevocable Notice of Prepayment is delivered to you pursuant to Section
2.4(c) of the Amended and Restated Credit Agreement dated as of December 19,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Merit Medical Systems, Inc., a Utah
corporation (the “Borrower”), the Lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.


1.    The Borrower hereby provides notice to the Administrative Agent that it
shall repay the following [Base Rate Loans] [LIBOR Rate Loans] and/or [LIBOR
Market Index Rate Loans]: _______________. (Complete with an amount in
accordance with Section 2.4 or Section 4.4 of the Credit Agreement.)


2.    The Loan(s) to be prepaid consist of: [check each applicable box]
o    a Swingline Loan
o    a Revolving Credit Loan
o    the Term Loan


3.    The Borrower shall repay the above-referenced Loans on the following
Business Day: _______________. (Complete with a date no earlier than (i) the
same Business Day as of the date of this Notice of Prepayment with respect to
any Base Rate Loan, LIBOR Market Index Rate Loan or Swingline Loan (other than a
Cash Management Swingline Loan) and (ii) three (3) Business Days subsequent to
date of this Notice of Prepayment with respect to any LIBOR Rate Loan.)


4.    Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


[Signature Page Follows]

43492677_3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.






MERIT MEDICAL SYSTEMS, INC.


By:    ___________________________________________
Name:     ___________________________________________
Title:     ___________________________________________





43492677_3

--------------------------------------------------------------------------------



EXHIBIT E
to
Amended and Restated Credit Agreement
dated as of December 19, 2012
by and among
Merit Medical Systems, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF CONVERSION/CONTINUATION





43492677_3

--------------------------------------------------------------------------------



NOTICE OF CONVERSION/CONTINUATION




Dated as of: _____________




Wells Fargo Bank, National Association,
as Administrative Agent
299 S. Main Suite 900
Salt Lake City, UT 84111
Attention of: Rich Lambert


Ladies and Gentlemen:


This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Amended and Restated Credit Agreement
dated as of December 19, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Merit Medical
Systems, Inc., a Utah corporation (the “Borrower”), the Lenders who are or may
become party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.


1.    The Loan to which this Notice relates is [a Revolving Credit Loan] [the
Term Loan]. (Delete as applicable.)


2.    This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)


Converting all or a portion of a Base Rate Loan or LIBOR Market Index     Rate
Loan (other than a Swingline Loan) into a LIBOR Rate Loan


o    (a)    The aggregate outstanding principal balance of such [Base Rate]
[LIBOR Market Index Rate] Loan is $_______________.


(b)    The principal amount of such Loan to be converted is $_______________.


(c)    The requested effective date of the conversion of such Loan is
_______________.


(d)    The requested Interest Period applicable to the converted Loan is
_______________.


o    Converting a portion of LIBOR Rate Loan into a Base Rate Loan or a
    LIBOR Market Index Rate Loan (other than a Swingline Loan)


(a)    The aggregate outstanding principal balance of such Loan is
$_______________.


(b)    The last day of the current Interest Period for such Loan is
_______________.



43492677_3

--------------------------------------------------------------------------------



(c)    The principal amount of such Loan to be converted is $_______________.


(d)    The requested effective date of the conversion of such Loan is
_______________.


(e)    Such Loan shall bear interest at the [Base Rate] [LIBOR Market Index
Rate].


o    Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan


(a)    The aggregate outstanding principal balance of such Loan is
$_______________.


(b)    The last day of the current Interest Period for such Loan is
_______________.


(c)    The principal amount of such Loan to be continued is $_______________.


(d)    The requested effective date of the continuation of such Loan is
_______________.


(e)    The requested Interest Period applicable to the continued Loan is
_______________.


3.    The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof does not exceed the maximum amount permitted
to be outstanding pursuant to the terms of the Credit Agreement.


4.    All of the conditions applicable to the conversion or continuation of the
Loan requested herein as set forth in the Credit Agreement have been satisfied
or waived as of the date hereof and will remain satisfied or waived to the date
of such conversion or continuation.


5.    Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


[Signature Page Follows]

43492677_3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.




MERIT MEDICAL SYSTEMS, INC.


By:    ___________________________________________
Name:     ___________________________________________
Title:     ___________________________________________















43492677_3

--------------------------------------------------------------------------------



EXHIBIT F
to
Amended and Restated Credit Agreement
dated as of December 19, 2012
by and among
Merit Medical Systems, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF OFFICER'S COMPLIANCE CERTIFICATE







43492677_3

--------------------------------------------------------------------------------



OFFICER'S COMPLIANCE CERTIFICATE




The undersigned, in his/her capacity as an officer of Merit Medical Systems,
Inc., a Utah corporation (the “Borrower”), hereby certifies to the
Administrative Agent and the Lenders, each as defined in the Credit Agreement
referred to below, as follows:


1.    This certificate is delivered to you pursuant to Section 8.2 of the
Amended and Restated Credit Agreement dated as of December 19, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders who are or may become party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.


2.    I have reviewed the financial statements of the Borrower and its
Subsidiaries dated as of _______________ and for the _______________ period[s]
then ended and such statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations and cash flows for the period[s]
indicated.


3.    I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].


4.    The Applicable Margin and calculations determining such figures are set
forth on the attached Schedule 1, the Borrower and its Subsidiaries are in
compliance with (a) the financial covenants contained in Article X of the Credit
Agreement as shown on such Schedule 1 and (b) the covenants contained in Section
11.1(i), Section 11.3(e)(ii), Section 11.3(f)(iv) and Section 11.3(g) of the
Credit Agreement as shown on the attached Schedule 2, and the Borrower and its
Subsidiaries are in compliance with the other covenants and restrictions
contained in the Credit Agreement.


5.    The Borrower and its Subsidiaries have consummated the following Permitted
Acquisitions during the current calendar year (and the Borrower has delivered to
the Administrative Agent all documents required to be delivered to the
Administrative Agent and the Lenders pursuant to Section 9.11 of the Credit
Agreement at the time required pursuant to Section 9.11 of the Credit
Agreement):

43492677_3

--------------------------------------------------------------------------------







Domestic Permitted Acquisitions:


[Note each business or line of business acquired, the date of each such
acquisition, the entities involved in each such acquisition and the applicable
Permitted Acquisition Consideration with respect to each such acquisition]


Foreign Permitted Acquisitions:


[Note each business or line of business acquired, the date of each such
acquisition, the entities involved in each such acquisition and the applicable
Permitted Acquisition Consideration with respect to each such acquisition]


[Signature Page Follows]

43492677_3

--------------------------------------------------------------------------------





WITNESS the following signature as of the day and year first written above.


                        


MERIT MEDICAL SYSTEMS, INC.


By:    ___________________________________________
Name:     ___________________________________________
Title:     ___________________________________________









43492677_3

--------------------------------------------------------------------------------



Schedule 1
to
Officer's Compliance Certificate
($ in 000's)


For the Quarter/Year ended ___________________ (the “Statement Date”)


I.    Section 10.1 - Consolidated Total Leverage Ratio
A.    Consolidated Total Funded Indebtedness on the Statement
Date:    $___________
B.
Consolidated Net Income for the four consecutive fiscal quarters

ending on or immediately prior to the Statement Date
(the “Subject Period”):                        $___________
C.
The following amounts, without duplication, to the extent

deducted in determining Consolidated Net Income for the
Subject Period:


1.
Income and franchise taxes paid during the Subject Period:    $___________

2.
Consolidated Interest Expense for the Subject Period

paid or payable in cash:                    $___________
3.
Amortization, depreciation and other non-cash charges

for the Subject Period (except to the extent that such
non-cash charges are reserved for cash charges to be
taken in the future):                         $___________
4.
Non-cash charges or expenses related to equity

incentives for the Subject Period, including stock-based
compensation:                            $___________
5.
Extraordinarily losses for the Subject Period (excluding

extraordinary losses from discontinued operations):         $___________
6.
Transaction Costs during the Subject Period in

connection with the Transactions:                $___________
7.
Transaction Costs during the Subject Period in connection

with any Permitted Acquisition (other than the Thomas
Acquisition) (not to exceed $25,000,000 during the term
of the Credit Agreement):                    $___________
8.
Fees paid to the Lenders and/or Administrative Agent

under any Loan Document or pursuant to any
amendment or waiver thereof during such period:        $___________






9.    Proceeds from business interruption insurance to the
extent not already included in calculating Consolidated
Net Income for such period:                    $___________


10.    Other nonrecurring charges for such period acceptable to

43492677_3

--------------------------------------------------------------------------------



the Administrative Agent in its sole discretion:        $___________


11.    Lines I.C.1 + I.C.2 + I.C.3 + I.C.4 + I.C.5 + I.C.6 +
I.C.7+ I.C.8 + I.C.9 + I.C.10:                    $___________
D.    Interest income and extraordinary gains during the Subject
Period:    $___________
E.    Consolidated EBITDA (Line I.B + Line I.C.11 - Line I.D):1 
F.    Consolidated Total Leverage Ratio (Line I.A Line I.E):        ___ to 1.00
Maximum permitted:    
Period
Maximum Ratio
Closing Date and each fiscal quarter ending during fiscal year 2013
3.50 to 1.00
Each fiscal quarter ending during fiscal year 2014
3.35 to 1.00
Each fiscal quarter ending during fiscal year 2015
3.00 to 1.00
Each fiscal quarter ending during fiscal year 2016
2.75 to 1.00
Each fiscal quarter thereafter
2.50 to 1.00



G.    Applicable Margin                        Pricing Level __
II.    Section 10.2 - Fixed Charge Coverage Ratio.
__________________________________
1For each of the four fiscal quarters set forth below, Consolidated EBITDA shall
be deemed to equal the amount set forth below opposite such fiscal quarter (as
may be adjusted pursuant to the following sentence):
Fiscal Quarter
Consolidated
EBITDA
Fiscal Quarter Ending December 31, 2011
$17,622,000
Fiscal Quarter Ending March 31, 2012
$18,074,000
Fiscal Quarter Ending June 30, 2012
$21,622,000
Fiscal Quarter Ending September 30, 2012
$19,745,000

For purposes of this Agreement, Consolidated EBITDA shall be calculated on a Pro
Forma Basis.



43492677_3

--------------------------------------------------------------------------------



A.
Consolidated EBITDA for the Subject Period (Line I.D):        $_______        

B.    Federal, state, local and foreign income taxes paid in cash
for the Subject Period:                        $_______        
C.    Dividends and distributions paid in cash for the Subject
Period:    $_______        
D.    Ongoing Capital Expenditures (other than Ongoing Capital
Expenditures which are financed (i) through a Debt Issuance
permitted under the Credit Agreement, (ii) through an Equity
Issuance permitted under the Credit Agreement or (iii) by the
proceeds of an Insurance and Condemnation Event) for the
Subject Period:                             $_______        
E.    Consolidated Fixed Charges for the Subject Period:
1.
Consolidated Interest Expense for the Subject Period:    $_______        

2.
Scheduled principal payments (excluding, for the

avoidance of doubt, (i) any voluntary prepayment,
(ii) any balloon payment of the Obligations on the
Revolving Credit Maturity Date or Term Loan Maturity
Date, as applicable, (iii) payment of amounts owing
under the Existing Credit Agreement, and (iv) any
mandatory repayment required by Section 4.4(b) of the
Credit Agreement) with respect to Indebtedness
(including Attributable Indebtedness with respect to
Capital Leases) for the Subject Period:            $_______        
3.    Consolidated Fixed Charges for the Subject Period
(Lines II.E.1 + 2):                        $_______        
F.    Fixed Charge Coverage Ratio (Line II.A - II.B - II.C - II.D      Line
II.E.3):
_____to 1.00
Minimum required: 1.75 to 1.00

43492677_3

--------------------------------------------------------------------------------



III.        Section 10.3 - Consolidated Net Income.
A.
Consolidated Net Income for the Subject Period:                $_______        



Minimum required: $0


B.
Consolidated Net Income for each of the following two (2) consecutive

fiscal quarters ending on or immediately prior to the Statement Date:2 


Fiscal quarter ending ___________:                    $_______        


Fiscal quarter ending ____________:                    $_______        
Minimum required for each quarter: $0
IV.        Section 10.4 - Maximum Facility Capital Expenditures.


A.
Maximum Facility Capital Expenditures permitted in the

Fiscal Year ending December 31, 2012 (excluding the
Thomas Acquisition):                             $60,000,000


B.
Maximum Facility Capital Expenditures permitted

in any Fiscal Year ending after December 31, 2012:              $30,000,000


C.
Actual Facility Capital Expenditures for previous Fiscal
Year:        $_______        



D.
Carryover amount (Line IV.A or IV.B - IV.C):3                 $_______        



E.
Maximum permitted Facility Capital Expenditures for current

Fiscal Year (Line IV.A or IV.B + IV.C):                    $_______


F.
Facility Capital Expenditures for Subject Period:            $_______        



_______________________________________
2 Such calculation to be made individually for each such fiscal quarter and not
collectively for both such fiscal quarters; provided, that for purposes of
calculating Consolidated Net Income under Section 10.3(b) of the Credit
Agreement, the Borrower shall be permitted to add back to Consolidated Net
Income, in each case without duplication and solely to the extent deducted in
determining Consolidated Net Income, (i) certain non-recurring, non-cash charges
incurred during such fiscal quarter related to any past or future acquisition of
all or substantially all of the business or line of business (whether by the
acquisition of Capital Stock, assets, or any combination thereof) of any other
Person consummated by the Borrower or any of its Subsidiaries (including any
Permitted Acquisition) and (ii) Transaction Costs during such period.
3The carryover amount to the Fiscal Year ending December 31, 2013 is limited to
$10,000,000.     





43492677_3

--------------------------------------------------------------------------------



Schedule 2
to
Officer's Compliance Certificate
($ in 000's)


APPLICABLE PROVISION
AMOUNT OF BASKET/THRESHOLD UTILIZED TO DATE
Section 11.1(i)
$_________
Section 11.3(e)(ii)
$_________


Section 11.3(f)(iv) [which ties to Section 11.1(b)(iii)(B)]
$_________
Section 11.3(g)
$_________



*
The maximum amount for all of the baskets noted above, collectively, is
$50,000,000.






43492677_3

--------------------------------------------------------------------------------



EXHIBIT G
to
Amended and Restated Credit Agreement
dated as of December 19, 2012
by and among
Merit Medical Systems, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF ASSIGNMENT AND ASSUMPTION





43492677_3

--------------------------------------------------------------------------------



ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”). [It is understood and agreed that the rights and obligations of the
Assignees2 hereunder are several and not joint.]3 Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor's rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as, [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
1.    Assignor:    [INSERT NAME OF ASSIGNOR]
2.    Assignee(s):    See Schedules attached hereto
3.    Borrower:    Merit Medical Systems, Inc., a Utah corporation
_____________________________
1For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
2 Select as appropriate.
3 Include bracketed language if there are multiple Assignees.

43492677_3

--------------------------------------------------------------------------------





4.
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

5.
Credit Agreement:    Amended and Restated Credit Agreement dated as of December
19, 2012 among Merit Medical Systems, Inc., a Utah corporation, as Borrower, the
Lenders parties thereto, as Lenders, and Wells Fargo Bank, National Association,
as Administrative Agent (as amended, restated, supplemented or otherwise
modified)

6.
Assigned Interest:     See Schedules attached hereto

7.    Trade Date:        ______________




[Remainder of Page Intentionally Left Blank]

43492677_3

--------------------------------------------------------------------------------





Effective Date: _____________ ___, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE
                        
See Schedules attached hereto











43492677_3

--------------------------------------------------------------------------------



[Consented to and]4 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent[, Issuing Lender and Swingline Lender]




By_________________________________
Title:




[Consented to:]5
MERIT MEDICAL SYSTEMS, INC.




By________________________________
Title:














































___________________________________
4 To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement. May also use a Master Consent.
5 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement. May also use a Master Consent.



43492677_3

--------------------------------------------------------------------------------



SCHEDULE 1
To Assignment and Assumption


By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.


Assigned Interests:


Facility AssignedFill 1
Aggregate Amount of Commitment/
Loans for all Lenders2
Amount of Commitment/
Loans Assigned 3
Percentage Assigned of Commitment/
Loans4
CUSIP Number
 
$
$
%
 
 
$
$
%
 
 
$
$
%
 







[NAME OF ASSIGNEE]5    
[and is an Affiliate/Approved Fund of [identify Lender]     Select as
applicable.6]


By:______________________________
Title:    ________________________________
__________________________________________________
1Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)
2Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
4Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
5Add additional signature blocks, as needed.
6Select as applicable.



43492677_3

--------------------------------------------------------------------------------



ANNEX 1
to Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii) [the]
[such] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 14.10(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 14.10(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire [the] [such] Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [such] Assignee; and (b)
agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,

43492677_3

--------------------------------------------------------------------------------



continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





43492677_3

--------------------------------------------------------------------------------



EXHIBIT H
to
Amended and Restated Credit Agreement
dated as of December 19, 2012
by and among
Merit Medical Systems, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF SUBSIDIARY GUARANTY AGREEMENT











43492677_3

--------------------------------------------------------------------------------



EXHIBIT I
to
Amended and Restated Credit Agreement
dated as of December 19, 2012
by and among
Merit Medical Systems, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent








FORM OF COLLATERAL AGREEMENT



43492677_3